Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 1 of 80 PageID #: 2309



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 Hope Halleen and Donna Maner,
 individually and on behalf of all other
 similarly situated,

                   Plaintiffs,             Civil Action No. 4:16-cv-00055-ALM

        v.

 BELK, INC.,

                   Defendant.


                    JOINT MEMORANDUM OF LAW IN SUPPORT
                    OF FLSA COLLECTIVE ACTION SETTLEMENT
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 2 of 80 PageID #: 2310



 I.     INTRODUCTION

        Plaintiffs Hope Halleen and Donna Maner (the “Named Plaintiffs”) filed this collective

 action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), alleging that

 Defendant Belk, Inc. (“Belk” or “Defendant”) failed to pay them and others similarly situated,

 overtime compensation (the “Halleen Litigation” or the “Lawsuit”). [Dkt. No. 2]. Belk is a

 privately-owned department store company based in Charlotte, North Carolina, which

 encompasses approximately 294 stores located in sixteen states. The Halleen Litigation, which

 was filed in January 2016, consists of 384 individuals who opted into the Lawsuit and allege that

 Belk improperly classified Sales Team Managers (“STMs”) as exempt employees under the

 FLSA and did not pay them overtime for hours worked over 40 hours per week. [Dkt. No. 2].

 STMs are the first line managers in the individual departments within each Belk store.

        Following careful investigation, contested motion practice as to conditional certification,

 discovery and other issues; extensive formal discovery, including taking 19 depositions,

 exchanging over one million documents, including policy documents, emails, personnel records,

 payroll data, training materials, internal studies, and the exchange of responses to multiple

 interrogatories and document production requests; multiple discovery and Electronically Stored

 Information (“ESI”) conferrals; attendance at a full-day mediation conference, and; exhaustive

 post-mediation settlement negotiations, the Parties have agreed, subject to Court approval, to

 resolve the collective action overtime claims now asserted in the Halleen Litigation.

        For the reasons explained in detail below, the Parties request this Court to enter an Order,

 in the proposed form attached hereto as Exhibit 1 approving: (i) the settlement set forth in the

 Stipulation and Settlement Agreement attached hereto as Exhibit 2; (ii) the Parties’ proposed

 notice and the mailing of the Notice Packet and Settlement Check attached hereto as Exhibit 3;

 (iii) appointment of Rust Consulting, Inc. as the Claims Administrator and its fees and costs for
                                                 2
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 3 of 80 PageID #: 2311



 issuing the Notice and the Settlement Checks; and (iv) Plaintiffs’ Counsel’s request for

 reasonable attorneys’ fees and reimbursement of costs and expenses.

 II.    FACTUAL BACKGROUND

        A.      Factual Allegations

        Founded in 1888 by William Henry Belk, Belk is a national retail company that operates

 approximately 294 department stores in sixteen southern states. Belk offers a wide assortment of

 national brands and private-label fashion apparel, shoes, and accessories for the entire family

 along with top-name cosmetics, a wedding registry, and a large selection of quality merchandise

 for the home. Each Belk department store employs a certain number of STMs that are assigned

 to one or more departments within each store location.

        The Named Plaintiffs and opt-ins allege that their actual day-to-day duties did not

 constitute exempt work under the FLSA. Specifically, Plaintiffs allege that Belk improperly

 classified them and other STMs as exempt employees and did not pay them overtime for hours

 worked over 40 hours per week. Belk, on the other hand, denies any liability or wrongdoing of

 any kind associated with the claims that are alleged in the Halleen Litigation and the First

 Amended complaint, and, for any purpose other than settling the Halleen Litigation, denies that

 this action is appropriate for collective treatment.

        B.      Overview of Litigation and Settlement Negotiations

        Plaintiffs filed their original complaint on January 16, 2016, and their First Amended

 Complaint on January 25, 2016. [Dkt. Nos. 1 and 2]. Defendant filed its Answer and Affirmative

 Defenses to Plaintiff’s Complaint on March 4, 2016 asserting thirteen (13) Affirmative Defenses.

 [Dkt. No. 14]. On September 16, 2016, this Court conditionally certified a collective consisting

 of all individuals employed by Belk who were:



                                                   3
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 4 of 80 PageID #: 2312



        current and former Sales Team Managers who worked at any of Defendant’s
        locations at any time during the three-year period preceding the filing of this
        lawsuit.

 [See Dkt. No. 44]. Notice and Consent Forms were issued to approximately 1,793 current and

 former STMs and three-hundred and eighty-four (384) individuals opted into the Halleen

 Litigation. Every Halleen Opt-In Plaintiff executed a nearly-identical Consent to Join form,

 which stated that each such individual designated the Shavtiz Law Group, P.A., and/or

 Hepworth, Gershbaum & Roth, PLLC, to “. . . represent me and make decisions on my behalf

 concerning the litigation and any settlement. I agree to be bound by any adjudication of this

 action by the Court, whether it is favorable or unfavorable.” (emphasis added). [See, e.g., Dkt.

 Nos. 11-1 and 78-1].

        The Parties originally disputed the scope of permissible discovery and provided lengthy

 briefing on this issue to the Court. On April 26, 2017, this Court permitted Defendant to take the

 depositions of up to twenty-five Halleen Opt-In Plaintiffs as a means to obtain a sample of

 Halleen Opt-In Plaintiffs and narrow the scope of discovery. [Dkt. No. 84]. Moreover, the Court

 ordered that all Halleen Opt-In Plaintiffs who are deposed must answer Defendant’s written

 discovery . . . [and] Any Opt-In Plaintiff who fails or refuses to participate in discovery or

 deposition will not be dismissed from the lawsuit, but must be replaced by another Opt-In

 Plaintiff selected by Defendant. [Id.].

        The Parties engaged in hard fought, intense, and lengthy discovery, which included the

 Parties completing nineteen (19) depositions, 18 of which were of the Halleen Opt-In Plaintiffs

 and another being a third-party deposition of a former Belk Regional Vice President.           In

 addition, both sides interviewed dozens of potential witnesses. Moreover, Belk produced nearly

 one million documents, including policy documents, emails, personnel records, payroll data,

 training materials, schedules, internal studies, and responded to several sets of interrogatories
                                                 4
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 5 of 80 PageID #: 2313



 and document production requests. Further, Belk disclosed 111 witnesses and was in the process

 of producing terabytes of data to Plaintiffs. Plaintiffs’ counsel had noticed additional fact witness

 and corporate representative depositions and was continuously reviewing the voluminous

 production of documents and ESI from Defendant. Thus, substantial work remained to prepare

 for decertification and trial.

         However, the two years of hard fought discovery made it very clear to the Parties that the

 risks and uncertainties were substantial. Belk maintains there were differences in job duties and

 responsibilities of STMs that provided a substantial hurdle for Plaintiffs at decertification.

 Further, even if the collective members survived a forthcoming decertification motion, Belk

 maintains the differences made victory at trial and recovery less than certain and a third year of

 liability unlikely. Plaintiffs disagreed with Belk’s assertion, maintaining that the deposition

 testimony demonstrated a uniform misclassification of the STM position. Plaintiffs further

 countered by obtaining individual retainer agreements from hundreds of opt-ins, allowing them

 to expeditiously continue to pursue their claims in the event of decertification. Plaintiffs also

 maintain that a third-year of liability was likely given information ascertained from discovery in

 this litigation.

         Thus, recognizing those uncertainties and the continued costs of defense of the litigation

 to Belk, the Parties engaged in settlement discussions throughout September 2018. Finally, after

 several rounds of negotiations, on October 5, 2018, the Parties reached an agreement to settle the

 Halleen Litigation and the claims of all Halleen Opt-In Plaintiffs, and memorialized the terms of

 the agreement in a signed Memorandum of Understanding.

         Thereafter, the Parties have worked diligently throughout the last month in finalizing the

 terms of the Stipulation and Settlement Agreement as well as the instant motion to the Court and



                                                  5
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 6 of 80 PageID #: 2314



 the proposed scheduling dates. As outlined in the Agreement attached hereto, the Parties have

 made an expeditious effort to provide Settlement Collective Members with Settlemen4t Checks

 by early January 2019. The Parties respectfully request that this Court approve and enforce the

 terms of the proposed Stipulation and Settlement Agreement 1.

 III.    PROPOSED SETTLEMENT TERMS

         A.       The Settlement Checks & Allocation Formula

         Under the proposed Stipulation and Settlement Agreement attached hereto, the Parties

 agree to pay each Settlement Collective Member an overtime Settlement Check. See Ex. 2. The

 Stipulation and Settlement Agreement includes:




         This is not a common fund case where a claim form must be submitted to receive a pro

 rata share check. In consideration for settlement and a release of all FLSA claims of the

 Settlement Collective Members against Defendant, each Plaintiff and Opt-In Plaintiff shall

 receive a Settlement Check as set forth in Paragraph 15 of the attached Stipulation and

 Settlement Agreement. Ex. 2, ¶ 15. An individual’s Settlement Check will be for a share of the

 Gross Member Payment and is calculated as follows:

                  Each Settlement Collective Member shall receive a “Minimum
                  Payment” of                                       from the Net
                  Member Payment in addition to any proportionate settlement share
                  they are allocated as described in this Section, for “Aggregate
                  Minimum Payments” of
                                        The amount of the Net Member Payments

 1
  Capitalized terms are defined in the Parties’ Stipulation and Settlement Agreement (see Exhibit 2) and carry those
 same definitions herein.

                                                          6
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 7 of 80 PageID #: 2315



               remaining after the Aggregate Minimum Payments, Enhancement
               Award Checks, and employer-side payroll taxes is the “Net
               Member Payment Balance.”

               As to the distribution Net Member Payment Balance, each
               Settlement Collective Member who has not been involuntarily
               dismissed from the Halleen Litigation shall be assigned two (2)
               points for each of his or her full workweeks worked as a STM
               during the period beginning on the date three years prior to the date
               on which he or she filed their written consent to join the Halleen
               Litigation and ending on November 5, 2018.

               As to the distribution of the Net Member Payment Balance, each
               Settlement Collective Member who has had his or her claims
               involuntarily dismissed from the Halleen Litigation shall be
               assigned one (1) point for each of his or her full workweeks
               worked as an STM during the period beginning on the date three
               years prior to the date on which he or she filed their written
               consent to join the Halleen Litigation and ending on November 5,
               2018 during the three-year period immediately preceding the date
               on which he or she filed their written consent to join the Halleen
               Litigation.

               To calculate each Settlement Collective Members’ proportionate
               share of the Net Member Payment Balance: [1] Add all points for
               all Settlement Collective Members together to obtain the
               “Denominator”; [2] Divide the number of points for each
               Settlement Collective Member by the Denominator to obtain each
               Settlement Collective Member’s “Portion of the Net Member
               Payment Balance”; [3] Multiply each Settlement Collective
               Member’s Portion of the Net Member Payment Balance by the Net
               Member Payment Balance to determine each Settlement Collective
               Member’s “Individual Share of the Net Member Payment
               Balance.”

               Each Settlement Collective Member’s individual Net Member
               Payment shall be the total of the         Minimum Payment set
               forth in Paragraph 15(b)(iii) of the Stipulation and Settlement
               Agreement plus any Individual Share of the Net Member Payment
               Balance as described in Paragraph 15(b)(iv—vi) of the Stipulation
               and Settlement Agreement.

        All 384 Settlement Collective Members will receive at least one Settlement Check with a

 50% portion of each Settlement Collective Members’ Settlement Check that is treated as owed

 wages and the other 50% portion treated as liquidated damages. Ex. 2, ¶ 15(g). The 50% portion

                                                7
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 8 of 80 PageID #: 2316



 of the Settlement Collective Members’ Settlement Check that is treated as owed wages will be

 made net of all applicable employment taxes, including, without limitation, federal, state, and

 local income tax withholding and the employee share of the FICA tax, and shall be reported as

 earned in the year of payment to the Internal Revenue Service. Id. This portion of the Settlement

 Check will be reported under the Settlement Collective Member’s Social Security Number on an

 IRS Form W-2. Id. The remaining 50% liquidated damages portion of the Settlement Collective

 Members’ Settlement Check shall be made without withholdings and shall be reported as earned

 in the year of payment to the IRS. Id. This portion of the Settlement Check will be reported

 under the Settlement Collective Member’s name and Social Security Number on an IRS Form

 1099. Id.

        The Claims Administrator will be responsible for determining the appropriate number of

 exemptions to be used in calculating payroll taxes and withholdings, deciding the appropriate tax

 rate, issuing Settlement Checks and issuing IRS Forms W-2 and Form 1099. Id.

        B.     Enhancement Award Checks

        In addition to the overtime Settlement Checks detailed above, to acknowledge their

 service to the Opt-In Plaintiffs, the two Named Plaintiffs are eligible for Enhancement Award

 Checks of up to            each. Ex. 2, ¶ 16(b). The Stipulation and Settlement Agreement also

 contemplates the Halleen Opt-In Plaintiffs who sat for lengthy and contentious depositions, and

 each participated in multiple deposition preparation conferences with counsel, to receive

 enhancements as well. Id. The Parties propose Enhancement Award Checks of up to

 to the other sixteen Halleen Opt-In Plaintiffs who provided deposition testimony during the

 Halleen Litigation. Id.   However, in order to receive an Enhancement Award Check, the

 Settlement Collective Member must, in advance, sign the general release as set forth in

 Paragraphs 19 and 20 of the Stipulation and Settlement Agreement and return it to the Claims
                                                8
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 9 of 80 PageID #: 2317



 Administrator before the Claims Administrator sends the Settlement Collective Member’s

 Enhancement Award Check. The Claims Administrator may not forward the Enhancement

 Award Check to the Settlement Collective Member until the Claims Administrator receives a

 copy of the fully signed general release and all revocation periods have expired without

 revocation. Thus, Settlement Collective Members who receive an Enhancement Award, and

 who comply with the above, will receive two checks: one will be the Settlement Check

 calculated under the formula set forth above and the second will be the Enhancement Award

 Check. Id.

         C.     Release

         Settlement Collective Members who participate in the settlement will release any and all

 wage and hour FLSA claims against Belk which are asserted in this Lawsuit or could have been

 asserted in this Lawsuit. To participate in the settlement and execute a valid release against

 Belk, the Settlement Collective Member, upon signing, depositing, and/or cashing the Settlement

 Check, releases, to the extent permitted by law, any and all wage and hour FLSA claims, known

 or unknown, contingent or accrued, against Belk, its parent or subsidiary corporations and all

 agents thereof, arising under the FLSA which arise from the claims in, or could have been

 pleaded in, the operative complaint in the Lawsuit herein upon approval of the settlement by the

 Court. This information will be detailed on the reverse side of each Settlement Check, above the

 space for endorsement, and include the following settlement and release language in favor of

 Belk:

                “By negotiating and cashing this check: (1) I agree to be bound by
                the Settlement Agreement reached in Halleen, et al. v. Belk, Inc.,
                Case No. 4:16-CV-00055, U.S. District Court, Eastern District of
                Texas (“the Lawsuit”); and (2) I release any and all wage and hour
                claims I have or may have for the period from Jan. 1, 2013 to
                [insert date that is the earlier of the date of the Court’s approval or
                January 15, 2019] that were brought or could have been brought in
                                                  9
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 10 of 80 PageID #: 2318



                 the Lawsuit against Belk, Inc. and its affiliates, parents,
                 subsidiaries, predecessors, successors, employees and agents,
                 under the Fair Labor Standards Act and any federal or state wage
                 and hour statutory or common law.”

  See Ex. 1, at ¶ 15(c). Each Settlement Check will also bear a legend directing the payer’s bank

  to only accept the settlement check for payment if: (a) the settlement check is endorsed by the

  payee; and (b) the settlement and release language, or any part of it, has not been altered or

  deleted. Id.

         If the Settlement Collective Member fails to cash his/her Settlement Check within the

  120-day Acceptance Period of distribution, the uncashed check and the unclaimed funds shall

  revert to Belk. Ex. 2, ¶ 15(d). Any Settlement Collective Member who does not timely sign and

  cash a Settlement Check will not be bound by any release of claims. Ex. 2, ¶ 15(d).

         Further, each individual receiving an Enhancement Award Check must sign the general

  release, in the manner described above, and as set forth in Paragraphs 16(b), 19, and 20 of the

  Stipulation and Settlement Agreement and endorse the Settlement Check as part of his/her

  release of claims against Belk. See Ex. 1, ¶¶ 16(b), 19, and 20.

         D.      Notice to the Opt-In Plaintiffs and Distribution of Settlement Checks

         The Claims Administrator will mail within ten (10) calendar days of the Effective Date a

  Notice Packet along with the Settlement Check to each Settlement Collective Member, and, if

  applicable, general release forms to execute and return to the Claims Administrator in exchange

  for Enhancement Award Checks to the Halleen Opt-In Plaintiffs who gave deposition testimony.

  Ex. 2, ¶ 15(f). Settlement Collective Members are not required to do anything – such as, submit a

  claim form – to receive a Settlement Check.

         The proposed Notice Packet, attached hereto, informs Settlement Collective Members of

  the general terms of the settlement, the Settlement Collective Member’s individual settlement


                                                  10
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 11 of 80 PageID #: 2319



  allocation, tax treatment of the Settlement Check, and the scope of the release. See Ex. 3, Notice

  Packet. If a Settlement Collective Member does not wish to participate in the settlement, the

  Notice Packet advises the individual to simply not cash the Settlement Check. Ex. 2, ¶ 16(m). 2

            Prior to mailing the Notice Packet and Settlement Checks, the Stipulation and Settlement

  Agreement requires Belk to provide the Claims Administrator and Plaintiffs’ Counsel the last

  known addresses, last known e-mail addresses, last known telephone number, and location

  worked for each Settlement Collective Member, along with each Settlement Collective

  Member’s social security number, which will be used by the Claims Administrator solely for

  purposes of locating individuals if a Settlement Check is returned as undeliverable and for tax

  purposes. Ex. 2, ¶ 16(f). Belk will also provide the Claims Administrator and Plaintiffs’ Counsel

  with the respective dates of employment wherein the Settlement Collective member worked as a

  STM during the relevant time period. If any mailing of the Notice Packet and Settlement

  Check(s) is returned to the Claims Administrator as undeliverable, the Stipulation and Settlement

  Agreement requires the Claims Administrator to perform an entry level skip trace and resend the

  Notice Packet and Settlement Check(s) based on the new address obtained. (Ex. 1, ¶¶ 16(g) and

  16(n)).

            E.      Attorneys’ Fees and Litigation Costs

            Under the Stipulation and Settlement Agreement, and subject to Court approval,

  Plaintiffs’ Counsel seeks                        in attorneys’ fees, plus reimbursement of                         in

  out-of-pocket costs and expenses incurred in litigating and resolving this matter. Ex. 2, ¶ 16(a).

  This includes the fees and costs of the Claims Administrator, Rust Consulting, Inc. Subject to the

  Court’s approval, the Claims Administrator’s fee will be paid with the settlement monies

  2
    Individuals not cashing their Settlement Checks will not be bound by the release of claims, as detailed in Paragraph
  16. In Plaintiffs’ Counsel’s experience, where checks are mailed with the notice of settlement, few (if any) check
  recipients decline to cash their settlement checks.

                                                           11
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 12 of 80 PageID #: 2320



  included under the reimbursement of costs detailed in the Stipulation and Settlement Agreement.

  The attorneys’ fees and costs incurred are set forth per the ledger in the Declarations of

  Plaintiffs’ Counsel attached hereto as Exhibit 4, Plaintiffs’ counsel spent over 3,707 hours

  prosecuting this case and have an actual lodestar in excess of $1,900,000.00 in fees. To facilitate

  a settlement of the Halleen Litigation, Plaintiffs’ Counsel agreed to write off     of actual time

  and fees and anticipate writing off over             in expenses incurred. The amount of times

  and fees written off does not include the additional time and fees Plaintiffs’ Counsel will expend

  through the end of the administration of this settlement. Thus, the requested fees and costs

  award is significantly below Plaintiffs’ Counsel’s lodestar and is presumably reasonable.

                                             ARGUMENT

  IV.     THE SETTLEMENT IS FAIR AND REASONABLE AND SHOULD BE
          APPROVED

          The decision to approve a class action settlement is left to the district court’s sound

  discretion. Lee v. Metrocare Servs., 2015 WL 13729679, at *1 (N.D. Tex. July 1, 2015)

  (citing Newby v. Enron Corp., 394 F.3d 296, 300 (5th Cir. 2004)). In many FLSA actions in the

  Fifth Circuit and throughout the country, a one-step approval process is appropriate in FLSA

  settlements that do not include Rule 23 classes. See e.g. Id; Jones v. JGC Dallas LLC, 2014 WL

  7332551, at *2 (N.D. Tex. Nov. 12, 2014). Collective actions under Section 216(b) require

  workers to affirmatively opt-in to the litigation, unlike in a Federal Rules of Civil Procedure 23

  class action. Id.

          Under the FLSA, “Parties may elect to opt in but a failure to do so does not prevent them

  from bringing their own suits at a later day.” McKenna v. Champion Int’l Corp., 747 F.2d 1211,

  1213 (8th Circ. 1984), abrogated on other grounds by Hoffmann-LaRoche Inc. v. Sperling, 493

  U.S. 165 (1989). Accordingly, courts do not apply the exacting standards for approval of a class


                                                  12
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 13 of 80 PageID #: 2321



  action settlement under Rule 23 to FLSA settlements. See e.g. Jones, 2014 WL 7332551, at *2;

  Sims v. Hous. Auth. City of El Paso, 2012 WL 10862119, at *2 (W.D. Tex. Feb. 29, 2012). The

  approval process of Section 216(b) does not include a mechanism for collective members to

  object to the terms of the settlement, but as set forth below, the Parties seek to provide Notice

  and Opt-In Plaintiffs have the opportunity to reject their proposed settlement.

         Unlike Rule 23, Section 216(b) does not require the standard preliminary approval

  proceedings, fairness hearings and final approval proceedings. See Jones, 2014 WL 7332551 at

  *3. Still, the Court has a duty to determine whether the proposed settlement is i) a fair and

  reasonable resolution of ii) a bona fide dispute over FLSA provisions. Id.at *2 (citing Lynn's

  Food Stores, Inc. v. United States, U.S. Dep't of Labor, 679 F.2d 350, 1353 (11th Cir.1982));

  Sims, 2012 WL 10862119 at *2. Courts approve wage and hour settlements when they are

  reached as a result of contested litigation to resolve bona fide disputes. Id. If the proposed

  settlement reflects a reasonable compromise over contested issues, the Court should approve the

  settlement. Lynn's Food Stores, Inc., 679 F.2d 350 at 1353. It is a well settled principle that

  “[p]articularly in class action suits, there is an overriding public interest in favor of settlement”.

  See Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir.1977).

         A.      Bona Fide Dispute

         The settlement occurred only after years of lengthy, costly and time-consuming litigation

  and after the Parties engaged in extensive and contentious motion and deposition practice.

  During the entire process, Plaintiffs and Belk were represented by counsel experienced in wage

  and hour law. The settlement was the result of arm’s length negotiations.

         The procedural evolution of cases can demonstrate the existence of a bona fide

  dispute. See, e.g., Jones, 2014 WL 7332551, at *3; Rodriguez v. Stage 3 Separation, LLC, 2015



                                                   13
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 14 of 80 PageID #: 2322



  WL 12866212, at *2 (W.D. Tex. Dec. 23, 2015). Here, Plaintiffs amended their complaint,

  asserting that Defendant misclassified them as exempt employees under the FLSA and did not

  pay them overtime wages for hours worked over 40. (Dkt. Nos. 1 and 2.). Defendant answered

  the amended complaint and asserted affirmative defenses, disputing, among other things,

  collective treatment; Plaintiffs’ claim that STMs were incorrectly classified as exempt under the

  FLSA; the alleged amount of damages suffered by each Plaintiff; whether liquidated damages

  were appropriate; and the appropriate statute of limitations. (Dkt. No. 14).

         Thereafter, the Parties engaged in years of discovery, including depositions, and both

  interrogatories and the production of nearly one million pages of documents and Electronically

  Stored Information (“ESI”), including policy documents, emails, personnel records, payroll data,

  training materials, schedules, internal studies, and complete systems and databases that Plaintiffs

  requested. The Parties conferred extensively on ESI issues, including in-person conferences to

  confer about the scope and procedures for producing ESI. The Parties have also engaged in

  extensive motion practice before this Court and participated in a full day mediation session in

  Dallas, Texas.

         Recognizing the uncertain legal and factual issues involved, the Parties reached the

  settlement pending before the Court. In short, this long-fought case reflects a bonafide dispute in

  a contested litigation, and as such, the settlement enjoys a presumption of fairness. See Lynn’s

  Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982); Escalante v. STX

  Process Equip., LLC, No. C-11-53 (S.D. Tex. Aug. 3, 2011) (“Where a settlement in an FLSA

  case reflects a reasonable compromise over issues in dispute, a court should approve the

  settlement in order to promote the policy of encouraging settlement of litigation.”) (internal

  citations omitted); Sims, 2012 WL 10862119, at *3 (finding a bona fide dispute existed as a



                                                  14
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 15 of 80 PageID #: 2323



  result of the filings, documentation, hearings, discovery and motions in a FLSA collective

  action); Vassallo v. Goodman Networks, Inc., 2016 WL 6037847, at *1 (E.D. Tex. Oct. 14, 2016)

  (finding a bonafide dispute existed when the Parties disputed whether the plaintiffs were

  correctly classified as exempt under the FLSA).

         B.      The Settlement is a Fair and Reasonable Resolution

         As a framework for determining what is fair and reasonable, courts in the Fifth Circuit

  consider the following factors in evaluating the fairness of a class action settlement:

         (1) the existence of fraud or collusion behind the settlement; (2) the complexity, expense,
         and likely duration of the litigation; (3) the stage of the proceedings and the amount of
         discovery completed; (4) the probability of plaintiffs' success on the merits; (5) the range
         of possible recovery; and (6) the opinions of the class counsel, class representatives, and
         absent class members.

  Jones, 2014 WL 7332551, at *4 (citing Parker v. Anderson, 667 F.2d 1204, 1209 (5th Cir.

  1982)); Sims, 2012 WL 10862119, at *3–4 (citing Reed v. Gen. Motors Corp., 703 F.2d 170, 172

  (5th Cir. 1983)). When considering these factors, the Court also should keep in mind the

  presumption in favor of finding a settlement fair and the overriding public interest in favor of

  settlement. Lee v. Metrocare Servs., 2015 WL 13729679, at *3 (N.D. Tex. July 1, 2015) (citing

  Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)).

                 i.      There is No Fraud or Collusion Behind the Settlement

         “The Court may presume that no fraud or collusion occurred between counsel in the

  absence of any evidence to the contrary.” Lee v. Metrocare Servs., 2015 WL 13729679, at *5

  (N.D. Tex. July 1, 2015); Jones v. JGC Dallas LLC, 2014 WL 7332551, at *2 (N.D. Tex. Nov.

  12, 2014) (finding no evidence of fraud or collusion where “the settlement agreement was a

  result of arms-length negotiations by experienced counsel on both sides”). Here, there is no

  evidence of fraud or collusion. The settlement was the result of intense adversarial arm’s length



                                                   15
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 16 of 80 PageID #: 2324



  negotiations that took place after detailed investigation, years-long discovery involving the

  production of nearly one million documents, nineteen (19) depositions, vigorous motion practice

  and weeks of hard negotiations in finalizing the settlement agreement. Attorneys on both sides

  are experienced and specialize in wage and hour cases. Accordingly, the settlement agreement

  was not a product of fraud or collusion.

                 ii.     Complexity, Length, and Expense of Further Litigation

         A second factor to be considered by the Court is the complexity, length, and expense of

  litigation that will be spared by the proposed settlement. “When the prospect of ongoing

  litigation threatens to impose high costs of time and money on the Parties, the reasonableness of

  approving a mutually-agreeable settlement is strengthened.” Vassallo v. Goodman Networks,

  Inc., 2016 WL 6037847, at *2 (E.D. Tex. Oct. 14, 2016). This case is a complex, collective

  action that carried significant risks for the Parties as to both legal and factual issues. The Parties

  agreed to settle the case in order to avoid the burden, expense, and uncertainty of litigating

  Plaintiffs’ claims. Here, absent settlement, Plaintiffs would be required to incur the time and

  expense of remaining fact depositions and discovery. This includes deposing many of the

  Defendant’s 111 disclosed witnesses and reviewing terabytes of data that Defendant was

  processing and producing. (Dkt. Nos. 154, 162). Defendant would be required to incur the cost

  of producing and reviewing terabytes of ESI, preparing their witnesses for depositions and taking

  depositions of additional discovery opt-in plaintiffs. Thereafter, the Parties would be required to

  prepare for the burden and expense of motions to decertify the entire collective or, in the

  alternative, large groups and swaths of Opt-in Plaintiffs. (Dkt. No. 88).

         There is also no question that litigating the case to trial would require substantial time

  and expenses in addition to that already expended. Trial was imminent, with the case previously



                                                   16
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 17 of 80 PageID #: 2325



  set to commence trial on the Court’s docket beginning January 7, 2019. (Dkt. No. 99). A trial to

  be conducted relating to the claims of hundreds of Opt-in Plaintiffs and the defenses raised by

  Defendant with respect to the collective poses its own set of complexities, ranging from various

  legal and factual issues and proof issues, but also to coordinating testifying Opt-ins from states

  across the country. Post-trial litigation, including appeals, would be a near certainty. It is safe to

  assume that trial preparation, trial and post-trial litigation would consume years of more effort

  and expense before there would be finality in this litigation that dates back to 2016. (Dkt. No. 1).

  Thus, additional litigation undoubtedly would increase the expenses and complexity of this

  litigation.

                 iii.    The Stage of the Proceeding and Amount of Discovery
                         Completed

          The goal of the third factor – the stage of the proceedings and the amount of discovery –

  is to “evaluate whether ‘the Parties and the district court possess ample information with which

  to evaluate the merits of the competing positions.’” Vassallo v. Goodman Networks, Inc., 2016

  WL 6037847, at *2 (E.D. Tex. Oct. 14, 2016). This case was resolved only after nearly three

  years of hard fought and intense litigation. The Parties responded to several sets of

  interrogatories and document production requests, conducted approximately 19 depositions

  (including discovery opt-in plaintiffs and a third-party former Regional Vice President of Belk),

  and exchanged approximately one million documents (including Belk’s production of policy

  documents, emails for corporate personnel and Opt-Ins, personnel records, payroll data, internal

  studies, and complete data systems and databases requested by Plaintiffs). Thus, the Parties have

  had the opportunity to fully and fairly evaluate the merits of their respective positions, and this

  factor favors approval of the settlement.




                                                   17
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 18 of 80 PageID #: 2326



                 iv.     The Probability of Plaintiffs’ Success on the Merits

         Plaintiffs remain steadfast about the validity and merits of their claims. However, they

  acknowledge that risks remain regarding whether they ultimately will prevail on those claims.

  Those risks include defeating decertification motions, succeeding at the liability and damages

  phases of trial and post-trial motions, and succeeding on Defendant’s inevitable appeal to the

  Fifth Circuit and beyond. Jones, 2014 WL 7332551, at *4 (approving a FLSA collective

  settlement agreement when the issue of decertification was avoided because of the settlement).

                         a.     Decertification

         There was a risk that Defendant would succeed on a motion for decertification, which it

  was prepared to file by the November 1, 2018 deadline. (Dkt. Nos. 88 and 168). The Opt-in

  Plaintiffs worked as STMs in 16 different states and over 160 different stores. Belk asserts that

  its stores vary by size, sales volume, architecture, clientele, and staff, which directly impact the

  Opt-In’s job duties. Belk also asserts that the Opt-in Plaintiffs managed one or more different

  departments at different periods of time during the recovery period which impacted and largely

  informed their job duties (for example, Belk asserts that while an Opt-in Plaintiff in the Home

  Department manages bridal registries on a daily basis and oversees significant and various

  promotional events coordinated with wedding-related vendors, an Opt-in Plaintiff in the

  Children’s Department performs very different duties and functions focused on kids).

         Belk also asserts that the Opt-in Plaintiffs each exercised independent judgment in

  managing his/her department(s); thus, Opt-in Plaintiffs in different departments, even at the same

  store, completed tasks differently – using their own independent judgment. For example, how

  each Opt-in chose to drive his/her department’s business and hire, train, and coach his/her sales

  associates, was based on each Opt-in Plaintiff’s independent judgment and analysis of the



                                                  18
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 19 of 80 PageID #: 2327



  business needs of his/her specific department. Thus, Belk would have asserted that

  decertification is appropriate because of the claimed factual disparity of the Opt-in Plaintiffs’

  claims and the separate proof necessary to establish whether, why, and how the Opt-in Plaintiffs

  performed their job duties. See Proctor v. Allsups Convenience Stores, Inc., 250 F.R.D. 278, 282

  (N.D. Tex. 2008).

                         b.      Trial

         If the Opt-In Plaintiffs had defeated a motion for decertification, there was the inevitable

  risk that Belk would succeed at trial. First, Plaintiffs would have to establish liability at trial.

  Even if Plaintiffs brought Opt-in Plaintiffs from various states to testify at the liability phase of

  trial, they still faced many risks associated with various defenses raised by Belk. For example,

  Belk would have argued that these witnesses cannot be representative of the experiences of

  hundreds of other Opt-in Plaintiffs who worked at hundreds of different locations, in different

  departments, and at different times during the recovery period. Additionally, Defendant would

  have again raised all of its defenses, including that the STMs qualified for the executive

  exemption under the FLSA and the de minimus doctrine, among others. Defendant contends that

  its 111 disclosed witnesses, company policies, and documents, all support the exempt

  classification of STMs. Defendant also would have raised its due process arguments (as it would

  have at the decertification stage as well) arguing that applying the testimony of 25 testifying

  STMs to 384 collective members violates Defendant’s due process rights because of the

  individualized nature of the claims and its defenses. If Plaintiffs succeeded at the liability phase,

  at the damages phase, Defendant would have raised arguments about individualized proof of

  damages.




                                                   19
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 20 of 80 PageID #: 2328



         Nonetheless, Plaintiffs would have argued that they should prevail on the merits of their

  claim that they were misclassified, as they contend that evidence would demonstrate that so

  much of their time and duties included the same duties as hourly employees, such as assisting

  customers, working the cash register, and merchandising. Plaintiffs further would have argued

  that STMs had little or no discretion in performing any of their duties, claiming that every aspect

  of the stores’ operations was prescribed by Belk.

                         c.      Appeal

         There was also a risk that if Plaintiffs succeeded at the trial stage, Defendant would

  succeed on appeal. It is likely that Defendant would have appealed any adverse decertification

  rulings and trial rulings and findings.

                 v.      The Range of Recovery

         By any objective measure, the compensation this settlement makes available to the

  Plaintiffs is favorable and provides the collective action members reasonable consideration for

  their alleged claims. The settlement brings the Plaintiffs significant monetary value, now, not

  years from now, and provides certainty about the outcome. Here, the Parties disputed the hours

  of estimated time worked by the Plaintiffs. The distribution calculations under the settlement

  agreement, however, are based on an equal Minimum Payment of                   and a proportionate

  settlement share of the remaining balance, which is calculated by the number of full workweeks

  each Opt-in worked as a STM during the relevant period (which is taken from Belk’s records).

  (Ex. 2, ¶ 15(b)). The Parties also disagreed with whether a three-year or two-year statute of

  limitations applies, the application of the fluctuating workweek method of calculation, as well as

  whether liquidated damages would be recoverable by the Plaintiffs. Defendant maintained that,

  even if Plaintiffs prevailed, Plaintiffs could not meet their burden to demonstrate that Belk’s



                                                  20
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 21 of 80 PageID #: 2329



  conduct was willful thereby triggering a third year of liability under the FLSA. Nonetheless, for

  settlement purposes only, Plaintiffs were able to secure a three-year limitations period for

  Settlement Collective Members. Therefore, each Plaintiff, even those with claims only in the

  third year of the statute of limitations, recovers money and liquidated damages under the

  Stipulation and Settlement Agreement. (Ex. 2, ¶ 15(b)). Based on the average STM salary and

  applying the fluctuating workweek method, each Settlement Collective Member will receive

  approximately          for each workweek they worked as an STM during the period applicable

  to this settlement. This amount is equal to pay for an average of 4.15 hours of overtime per week

  plus liquidated damages. Thus, not only does the settlement provide for damages going back all

  three years, but the parties stipulated to inclusion of liquidated damages in the settlement doubles

  the 4.15 hours of overtime to be paid per week. A Settlement Collective Member, therefore, will

  receive 4.15 hours per week of unpaid overtime for back-pay as part of each Settlement Check,

  taxed as a W-2, plus 4.15 hours per week treated as liquidated damages as part of each

  Settlement Check, and taxed through an IRS Form 1099.

         The average net amount payable to each Settlement Collective Member,                     free

  from further deduction for service awards, attorneys’ fees or costs, compares favorably to other

  collective retail FLSA assistant manager misclassification claims with which Plaintiffs’ Counsel

  are familiar.   See, e.g. Ogaian v. Christmas Tree Shops, No. 1:12-cv-1273 (S.D.N.Y.) (final

  approval obtained June 4, 2014 for $1,340,000 million for 408 class members, averaging

  approximately $3,284 gross per putative class member); Ferreira v. Modell’s Sporting Goods, Inc.,

  No. 11-cv-2395) (S.D.N.Y.) (final approved obtained March, 12, 2015 for $800,000 settlement for

  class of 689, averaging approximately $1,161 gross per putative class member); Hegab v. Family

  Dollar Stores Inc, 11-cv-01206 (D.N.J.) (final approval order dated March 9, 2015 for $1.15 for 557

  class members, averaging approximately $2,064 gross per putative class member, a result District

                                                  21
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 22 of 80 PageID #: 2330



  Judge Cecchi “overwhelmingly weigh[ed] in favor of approval” in her final Order); Nash v. CVS

  Caremark Corp., 1:09-cv-00079 (D.RI.) (assistant store manager settlement for $34 million, the

  average class member claimant gross recovery was $1,760, a result District Judge McConnell termed

  “magnificent” at the final approval hearing); Craig v. Rite Aid Corp., 2013 U.S. Dist. LEXIS 2658, at

  *41 (M.D. Pa. Jan 7, 2013), the Rite Aid assistant store ($20.9 million total settlement averaging

  approximately manager case was $1,845 gross per class member); Alli v. Boston Market Corp., No.

  10-cv-0004 (D. Conn.) (final approval obtained April 17, 2012 for $3 million for 1,921 class

  members averaging approximately $1,561 gross per putative class member); Jenkins v. Sports

  Authority, No. 09-cv-224 (E.D.N.Y) (final approval obtained September 30, 2011 for $990,000

  settlement for class of 559, averaging approximately $1,771 gross per class member).             The

  guarantee of payments within the next few months, rather than waiting for years of litigation and

  appeals, renders the value of this settlement even more compelling.

         Although the maximum possible award at trial could be larger than the settlement

  amount, there was a significant chance it could also be lower, or non-existent. The inquiry as to

  whether a settlement is reasonable examines the benefits of the settlement in light of the risks of

  establishing liability and damages. See e.g. Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir.

  1977) (affirming a district court’s approval of a settlement after properly comparing the

  settlement amount and the likely rewards the class would have received following a successful

  trial of the case); Vassallo v. Goodman Networks, Inc., 2016 WL 6037847, at *3 (E.D. Tex. Oct.

  14, 2016) (finding settlement of FLSA claims to be reasonable in light of uncertainties involved

  in the litigation when liability and the amount of damages were disputed by the Parties); Tittle v.

  Enron Corp., 228 F.R.D 541 (S.D. Tex. 2005) (approving a settlement amount below the

  possible recovery amount). Here, all Parties believe that the settlement amount is a reasonable

  and fair evaluation of the Plaintiffs’ claims.

                                                   22
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 23 of 80 PageID #: 2331



                  vi.     The Opinions of Counsel

          The experience of the Parties’ respective counsel in litigating and negotiating complex

  wage and hour disputes likewise strongly favors approving the settlement. When reviewing

  settlement agreements, courts are “entitled to rely upon the judgment of experienced counsel for

  the Parties .... [and] absent fraud, collusion, or the like, [courts] should be hesitant to substitute

  its own judgment for that of counsel.” Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir.1977);

  Jones, 2014 WL 7332551 at *5.

          This FLSA collective action had the benefit of attorneys on both sides who are highly

  experienced in complex litigation and familiar with the facts and law in the case, and who have

  negotiated settlements in other complex litigation cases, including class and collective action

  settlements. The terms of the settlement agreement were approved by Plaintiffs, their counsel,

  Belk, and Belk’s counsel. Exhibit 4, Declarations of Plaintiffs’ Counsel. Plaintiffs’ Counsel had

  an immense amount of information to evaluate, negotiate, and make well-informed judgments

  about the adequacy of the settlement. In lead counsel’s opinion, the settlement is fair, reasonable,

  and adequate. Id. Also, in the view of Plaintiffs’ Counsel, the settlement provides substantial

  benefits to the Plaintiffs, especially when one considers, among other things, the attendant

  expense, risks, difficulties, delays, and uncertainties of litigation, trial, and post-trial proceedings.

  Id. Because this settlement is fair, adequate, and eminently reasonable, it should be approved.

  See Murillo, 921 F. Supp. 443 at 445.

  V.      THE COURT SHOULD APPROVE THE NOTICE

          The Court should approve the proposed Notice Packet attached as Exhibit 3. The

  proposed Notice Packet sufficiently informs each Settlement Collective Member of the general

  terms of the Stipulation and Settlement Agreement, stating the amount allocated to the

  Settlement Collective Member, including the Settlement Check to which they are entitled, tax
                                                     23
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 24 of 80 PageID #: 2332



  treatment of the award, the scope of the release, and how to retain their claims and not participate

  in the settlement, if he/she so chooses. Koszyk v. Country Fin. a/k/a CC Servs., Inc., 2016 WL

  5109196, at *2 (N.D. Ill. Sept. 16, 2016) (approving class notice that, inter alia, described

  settlement terms and individual fee allocation); see also Bozak v. FedEx Ground Package Sys.,

  Inc., No. 11 Civ. 738, 2014 WL 3778211, at *3 (D. Conn. July 31, 2014) (approving FLSA

  notice providing notice of settlement terms and options facing class).

  VI.    THE ENHANCEMENT AWARDS TO PLAINTIFFS SHOULD BE APPROVED
         AS FAIR AND REASONABLE

         In recognition of their continuous service, their assistance in prosecuting the case, their

  participation in written discovery, their availability for multiple questions by counsel at

  inopportune times, their participation in depositions, their assistance in preparing Plaintiffs’

  Counsel for mediation and their help in the ongoing investigation of their claims, the Parties have

  designated Enhancement Award Checks to the two Named Plaintiffs of up to               each. (Ex 2,

  ¶ 16(b)). In addition, the Parties have designated Enhancement Award Checks to the sixteen

  other Halleen Opt-In Plaintiffs who gave deposition testimony up to           each. (Ex 2, ¶ 16(b)).

  This Enhancement Award Check compensates the Halleen Opt-in Plaintiffs who spent time and

  effort assisting in the litigation by participating in full length depositions and answering

  questions, attending two to three deposition preparation conferences with Plaintiffs’ counsel,

  providing responses to written discovery requests, and/or providing Plaintiffs’ counsel with

  information which significantly helped Plaintiffs’ Counsel with the prosecution of this case. In

  exchange for the Enhancement Award Checks detailed in the Stipulation and Settlement

  Agreement, the Enhancement Award Check recipients must execute a general release of all

  claims against Belk, as detailed in Exhibit 5 to the Stipulation and Settlement Agreement.




                                                  24
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 25 of 80 PageID #: 2333



         The proposed Enhancement Award Checks are fair and reasonable. See Lee v. Metrocare

  Servs., 2015 WL 13729679, at *4 (N.D. Tex. July 1, 2015) (“Service awards to class

  representatives are permissible where they are fair and reasonable.”); In re Heartland Payment

  Sys., 851 F. Supp. 2d 1040, 1089 (S.D. Tex. 2012) (stating that courts commonly permit payment

  to class representatives above the amounts received by class members generally). In Purdie et al.

  v. Ace Cash Express, Inc. et al., the Court approved $16,665 in service awards to three class

  representatives for “me[eting] with Class Counsel from time to time to assist in the prosecution

  of their cases.” 2003 WL 22976611, at *7 (N.D. Tex. Dec. 11, 2003). Further, awards, as the

  ones sought here, are warranted when the representatives have spent a significant amount of time

  assisting counsel and participating in the discovery process. See e.g., In re Lease Oil Antitrust

  Litig. (No. II), 186 F.R.D. 403, 449 (S.D. Tex. 1999) (approving awards of up to $10,000 per

  class representative); Camp v. The Progressive Corp. et al., No. 01- 2680, 2004 U.S. Dist.

  LEXIS 19172 (E.D. La. Sept. 23, 2004) (approving service awards to the class representatives in

  the amount of $10,000 each).

  VII.   ATTORNEY’S FEES AND COSTS

         Pursuant to 29 U.S.C. § 216(b), the Plaintiffs are entitled to an award of reasonable

  attorneys’ fees and expenses. In cases involving a fee-shifting statute, the Supreme Court has

  expressed a preference that the Parties agree to the amount of the fee: “A request for attorney’s

  fees should not result in a second major litigation. Ideally, of course, litigants will settle the

  amount of a fee.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

         Here, Plaintiffs’ Counsel negotiated its attorneys’ fees not be based on a percentage of

  the fund, but rather based on Plaintiffs’ Counsel’s lodestar in this litigation. The fee agreed to by

  the parties is less than Plaintiffs’ Counsel’s “lodestar” fees of $1,910,067.00. “The lodestar is



                                                   25
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 26 of 80 PageID #: 2334



  calculated by multiplying the number of hours an attorney reasonably spent on the case by an

  appropriate hourly rate, which is the market rate in the community for this work." Black v.

  SettlePou, PC, 732 F.3d 492, 502 (5th Cir. 2013) (citations omitted).                             There is a strong

  presumption that the lodestar is a reasonable amount. Perdue v. Kenny A., 559 U.S. 542, 552,

  130 S. Ct. 1662, 176 L. Ed 2d 494 (2010).

           After the Court determines the lodestar, the Court must determine whether it should be

  adjusted based on the circumstances of the case and the factors enumerated in Johnson v. Ga.

  Highway Express, Inc., 488 F.2d 714, 717-18 (5th Cir. 1974), abrogated on other grounds by

  Blanchard v. Bergeron, 489 U.S. 87, 109 S. Ct. 939, 103 L. Ed. 2d 67 (1988). 3 The application

  of the Johnson factors to this case supports the reasonableness of the attorneys’ fees sought in

  this case.

           Plaintiffs’ counsel—experienced labor and employment lawyers—dedicated a substantial

  amount of effort, time and labor to this case. (Ex. 4, Plaintiffs’ Counsel Declarations). Named

  Plaintiffs filed this case in January 2016, and since this lawsuit’s inception, the litigation has

  been hotly contested every step of the way.                Defendant strongly disputed liability and asserted

  multiple defenses throughout the litigation. The parties fought very strongly and conducted

  extensive briefing over key motions, such as, Defendants Motion to Transfer to the Northern

  District of Texas and Plaintiffs’ Motion for Conditional Certification. (See Dkt. Nos. 31 and 44).

  Following the Court’s Order conditionally certifying the FLSA collective, the parties fought and

  fully briefed several additional motions related to subjects such as the breadth and manner of



  3
    The factors set forth in Johnson are: (1) the time and labor required, [*4] (2) the novelty and difficulty of the
  questions, (3) the skill required to perform the legal service properly, (4) the preclusion of other employment by the
  attorney due to acceptance of the case, (5) the customary fee, (6) whether the fee is fixed or contingent, (7) time
  limitations imposed by the client or the circumstances, (8) the amount involved and the results obtained, (9) the
  experience, reputation, and ability of the attorneys, (10) the "undesirability" of the case, (11) the nature and length of
  the professional relationship with the client, and (12) awards in similar cases.

                                                             26
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 27 of 80 PageID #: 2335



  representative discovery, dismissal of non-responsive opt-in plaintiffs, and the sufficiency of

  discovery responses.

           Defendant sent detailed discovery to the Halleen Opt-In Plaintiffs being deposed,

  including Interrogatories and Requests for Production. Plaintiffs also served Defendant with

  detailed written discovery requests, which resulted in Plaintiffs’ Motion to Compel. (Dkt. No.

  98, Motion to Compel).

           The parties attempted mediation of this case on May 9, 2018.           While post-notice

  mediation after the collective is defined in FLSA cases is frequently productive, mediation

  proved to be of little value in this case. Then, on August 6, 2018 the Court entered its Order

  granting in part Plaintiffs’ Motion to Compel. (Dkt. No. 147). What ensued were the most

  intense ESI and discovery battles Plaintiffs’ counsel had experienced. In addition to the extensive

  disputes over written discovery, disputes arose during several of the 19 depositions taken in this

  case, some of which required the Court’s intervention.

           The motion practice and discovery were complex and time-consuming. Defendant

  produced nearly one million documents, including complex data systems, which required the

  retention of a third-party expert vendor to host and convert the data into a readable format.

  Preparing damage models also proved difficult (for example, Plaintiffs’ counsel had to calculate

  estimates for hundreds of Settlement Collective Members, with no time-keeping records). Id.

  The litigation of this case also precluded work on other matters. Id.

           Here, the Parties have agreed that Plaintiffs’ Counsel will receive                    as

  attorneys’ fees and an additional                to reimburse Plaintiffs’ Counsel’s out-of-pocket

  costs.   Thus, the Court’s award of attorneys’ fees and costs will not reduce, diminish or

  otherwise compromise the                     in separate payments to the Settlement Collective



                                                  27
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 28 of 80 PageID #: 2336



  Members. Rather, the attorneys’ fees and costs are above and beyond the amount to be paid to

  the Settlement Collective Members, such that their recoveries are not reduced due to the fees and

  costs incurred on their behalf.

           The total lodestar to date for the work performed by the two law firms representing the

  Settlement Collective Members in this case is $1,910,067.00 for 3707.7 hours of attorney and

  paralegal time spent prosecuting this case.                (Ex. 4, Plaintiffs’ Counsel Declarations).               The

  following chart is a summary of the time and effort invested by Plaintiffs’ Counsel:

           Attorney                             Rate 4             Hours                       Total

           Joshua Cittadino (HGR)               $330               133.0                       $43,890.00

           Christine Duignan (SLG)              $550               48.6                        $26,730.00

           Charles Gershbaum (HGR)              $600               231.5                       $138,900.00

           Marc Hepworth (HGR)                  $600               569.1                       $341,460.00

           Camar Jones (SLG)                    $520               57.6                        $29,952.00

           Janine Kapp (HGR)                    $330               61.3                        $20,229.00

           Paolo Meireles (SLG)                 $500               154.7                       $77,350.00

           Logan Pardell (SLG)                  $330               142.5                       $47,025.00

           Rebecca Predovan (HGR)               $465               410.0                       $190,650.00

           Alan Quiles (SLG)                    $550               803.4                       $441,871.00

           David Roth (HGR)                     $600               677.1                       $406,260.00

           Gregg Shavitz (SLG)                  $600               202.8                       $121,680.00

           Melissa Young (HGR)                  $250               16.4                        $4,100.00

           Paralegals                           $100               199.7                       $19,970.00

  4
    Plaintiffs’ Counsel’s rates stated herein are lower than the rates they customarily charge in representative collective
  and class wage and hour litigation cases and for which they have been approved in other courts, and have been
  reduced to reflect reasonable customary rates charged by other attorneys in Texas for similar representation.

                                                             28
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 29 of 80 PageID #: 2337



         TOTAL LODESTAR FEES                             3,707.7                $1,910,067.00

           This reflects the time actually spent, in the exercise of reasonable judgment by the

  lawyers and staff involved and is reflected in the detailed time records for each of the firms. The

  work undertaken represents the work addressed above in connection with the investigation and

  filing of the lawsuit, the work undertaken in conjunction with the discovery in the case and the

  work involved in negotiating and effectuating the settlement. Each of the firms involved in the

  case has expertise and knowledge with respect to aspects of the litigation, including extensive

  and successful records in class action and wage hour litigation.               Id.   The firms also

  communicated regularly so as to ensure that there was not unnecessary time incurred, nor

  duplication of effort. As outlined above, the time and labor required in the prosecution of this

  case was substantial, considering the extensive discovery and complex motion practice involved.

         The hourly rates Plaintiffs’ counsel seeks are reasonable considering the expertise of

  counsel and their familiarity and experience in FLSA collective action litigation.            (Ex. 4,

  Plaintiffs’ Counsel Declaration). Plaintiffs’ Counsel agreed to represent Plaintiffs on a

  contingency fee basis, and thus Counsel bore the risk of non-payment for the significant time

  expended. The result obtained represents recovery of a substantial amount of the overtime

  wages claimed, and the separate attorneys’ fee does not reduce the Settlement Collective

  Members’ recovery. By the time the administration of this settlement is completed, the duration

  of this suit and Plaintiffs’ Counsel’s relationship with the Plaintiffs will exceed three years.

         Plaintiffs’ counsel’s request for payment of fees in the amount of

  represents a negative multiplier of     . Given the risks presented by this Lawsuit and the results

  obtained, the fee requested is decidedly reasonable. Based on our experience, we also expect

  that there will be significant future time spent by Plaintiffs’ counsel in administering the claims



                                                   29
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 30 of 80 PageID #: 2338



  process and the settlement, resolving issues with the Settlement Claims Administrator and

  Defendants’ counsel, and speaking with Settlement Group Members about the administration and

  the Settlement, bringing the multiplier even further below one. Defendants do not oppose the

  amount of attorneys’ fees and costs as set forth in the Parties’ Agreement.

         The settlement of attorneys’ fees and costs was negotiated as a payment that would be

  separate and apart from the amount payable to Settlement Collective Members. See Daniels v.

  Prod. Mgmt. Indus., LLC, 2018 U.S. Dist. LEXIS 76933, *10-11 (W.D. La. April 20, 2018)

  (approving attorney fees in FLSA case as reasonable where they are paid separate and apart from

  the damages to plaintiffs and do not otherwise reduce the payment to plaintiffs). "The lodestar . .

  . is presumptively reasonable and should be modified only in exceptional cases." Watkins v.

  Fordice, 7 F.3d 453, 457 (5th Cir.1993). Accordingly, Plaintiffs’ request for attorneys’ fees and

  costs should be approved. Detailed, reasonable, and necessary billing entries will be made

  available to the Court in camera should the Court so request. So, the time worked in the case

  alone demonstrates the reasonableness of the fee and expenses requested as part of the

  Settlement Agreement.

         In addition to the attorneys’ fees sought above, Plaintiffs’ Counsel seeks reimbursement

  of its out-of-pocket expenses in the amount of                  Like the attorneys’ fee award, the

  amount sought is less than the costs and expenses actually incurred and anticipated in this

  litigation. Overall, Plaintiffs’ Counsel incurred a total of $130,776.85 in actual and anticipated

  out-of-pocket costs and expenses, summarized in the chart below:

         Filing and Court Fees                                        $1,100.00

         Service of Process                                           $75.00

         Court Reporter, Transcript and Video Deposition Fees         $23,313.85



                                                   30
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 31 of 80 PageID #: 2339



         Travel for Depositions, Hearings and Mediation            $48,265.03

         ESI Storage and Administration                            $2,333.23

         Postage/Express Mail                                      $1,904.74

         Notice of Lawsuit to nearly 1,800 STMs                    $24,000.00
         (Rust Consulting)

         Anticipated Settlement Administration                     $25,000.00
         (per quote from Rust Consulting)

         Mediation Costs                                           $4,785.00

         Total:                                                    $130,776.85

         The expenses incurred in the prosecution of this case are reflected on the books and

  records of Plaintiffs’ counsel, which are summarized in the Declarations of Gregg Shavitz and

  Marc Hepworth attached as Ex. 4. The costs described are accurate regarding all the expenses

  incurred; and constitute hard, out-of-pocket monetary expenses from the beginning of the case.

  Plaintiffs’ counsel was aware such costs and expenses might not be recovered and, at the very

  least, would not be recovered until the litigation was successfully resolved. In seeking only

               in out-of-pocket expenses, Plaintiff’s Counsel has agreed to forego reimbursement

  of           in actual costs.

  VIII. CONCLUSION

         The Settlement is fair and reasonable, and the Court should approve the Stipulation and

  Settlement Agreement, and enter the requested Stipulated Judgment.

         WHEREFORE, the Parties pray the Court approve the Settlement as requested, and enter

  a Stipulated Judgment directing consummation of the Settlement Agreement and dismiss the case

  with prejudice.




                                                 31
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 32 of 80 PageID #: 2340



 Respectfully submitted and consented to,   Respectfully submitted and consented to,



 By:   /s/Alan L. Quiles                    By:   /s/ John A. Ybarra
        Alan L. Quiles                             John A. Ybarra

 Marc S. Hepworth                           John A. Ybarra
 Rebecca S. Predovan                        Amy S. Ramsey
 Charles Gershbaum                          Kathleen A. Barrett
 David A. Roth                              Matthew J. Ruza
                                            Admitted Pro Hac Vice
 Hepworth Gershbaum & Roth, PLLC
 192 Lexington Avenue, Suite 802            Littler Mendelson, P.C.
 New York, NY 10016                         A Professional Corporation
 Telephone: 212.545.1199                    321 N. Clark Street, Suite 1000
 Facsimile: 212.532.3801                    Chicago, IL 60654
 rpredovan@hgrlawyers.com                   Tel: 312-372-5520
 cgershbaum@hgrlawyers.com                  Fax: 312-372-7880
 droth@hgrlawyers.com                       jybarra@littler.com
 mhepworth@hgrlawyers.com                   aramsey@littler.com
                                            kabarrett@littler.com
 Gregg I. Shavitz                           mruza@littler.com
 Logan A. Pardell
 Paolo C. Meireles                          Kimberly R. Miers
 Alan Luis Quiles                           Texas State Bar No. 24041482
                                            Littler Mendelson, P.C.
 Shavitz Law Group, PA                      A Professional Corporation
 951 Yamato Road, Suite 285                 100 Congress Avenue, Suite 1400
 Boca Raton, FL 33431                       Austin, Texas 78701
 Telephone: 561.447.8888                    512.982.7250
 Facsimile: 561.447-8831                    512.982.7248 (Fax)
 gshavitz@shavitzlaw.com                    kmiers@littler.com
 lpardell@shavitzlaw.com
 pmeireles@shavitzlaw.com                   Attorneys for Defendant Belk, Inc.
 aquiles@shavitzlaw.com
                                            Dated: November 19, 2018
 Attorneys for Plaintiffs
 Hope Halleen and Donna Maner

 Dated: November 20, 2018

                                            32
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 33 of 80 PageID #: 2341



                                  CERTIFICATE OF SERVICE

         I, John A. Ybarra, an attorney, certify that, on November 20, 2018, I filed the foregoing
  document with the clerk of the court for the United States District Court for the Eastern District
  of Texas, using the electronic case filing system of the court and that I caused a copy of the
  foregoing to be served upon the attorneys of record listed below via U.S. Mail on October 9,
  2018:

                                        Marc S. Hepworth
                                       Rebecca S. Predovan
                                       Charles Gershbaum
                                          David A. Roth
                              HEPWORTH GERSHBAUM & ROTH, PLLC
                                192 Lexington Avenue, Suite 802
                                      New York, NY 10016
                                    Telephone: 212.545.1199
                                     Facsimile: 212.532.3801
                                   rpredovan@hgrlawyers.com
                                  cgershbaum@hgrlawyers.com
                                     droth@hgrlawyers.com
                                  mhepworth@hgrlawyers.com

                     Attorneys for Plaintiffs Hope Halleen and Donna Maner

                                           Gregg I. Shavitz
                                          Logan A. Pardell
                                          Paolo C. Meireles
                                           Alan Luis Quiles
                                      SHAVITZ LAW GROUP, PA
                                    951 Yamato Road, Suite 285
                                        Boca Raton, FL 33431
                                      Telephone: 561.447.8888
                                       Facsimile: 561.447-8831
                                      gshavitz@shavitzlaw.com
                                      lpardell@shavitzlaw.com
                                     pmeireles@shavitzlaw.com
                                       aquiles@shavitzlaw.com

                     Attorneys for Plaintiffs Hope Halleen and Donna Maner


                                               /s/ John A. Ybarra
                                                      John A. Ybarra




                                                 33
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 34 of 80 PageID #: 2342



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  Hope Halleen and Donna Maner,
  individually and on behalf of all other
  similarly situated,

                     Plaintiffs,                       Civil Action No. 4:16-cv-00055-ALM

         v.

  BELK, INC.,

                     Defendant.


               AGREED STIPULATED JUDGMENT AND DISMISSAL ORDER

         In this action, Hope Halleen and Donna Matter, individually and on behalf of all

  Plaintiffs who have executed and filed consents to opt into this litigation (“the Plaintiffs”), bring

  suit against Defendant, Belk, Inc. (“the Defendant,” and collectively with the Plaintiffs, the

  “Parties”) for violation of the Fair Labor Standards Act, 29 U.S.C. §201 et seq. Before the Court

  is the parties’ Joint Motion for Leave to File Confidential Settlement Agreement Under Seal,

  Joint Motion for Approval of FLSA Collective Action Settlement, and Joint Memorandum of

  Law in Support of FLSA Collective Action Settlement. The Court has reviewed these documents

  and finds that all matters and disputes between the parties have been fully and finally

  compromised and settled.

         IT IS, THEREFORE, ORDERED:

         (1)     The Parties Stipulation and Settlement Agreement is APPROVED.

         (2)     This lawsuit is hereby DISMISSED WITH PREJUDICE as to the claims asserted,

  or which could have been asserted, by all Plaintiffs against Defendant.

         This Order is final as to all claims and all parties in this action.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 35 of 80 PageID #: 2343



        DONE AND ORDERED in Chambers In the Eastern District of Texas.




                                           2
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 36 of 80 PageID #: 2344



 AGREED:                                AGREED:


 By: s/Alan L. Quiles                   By: /s/ John A. Ybarra
       Alan L. Quiles                         John A. Ybarra

 Marc S. Hepworth                       John A. Ybarra
 Rebecca S. Predovan                    Amy S. Ramsey
 Charles Gershbaum                      Kathleen A. Barrett
 David A. Roth                          Matthew J. Ruza
                                        Admitted Pro Hac Vice
 Hepworth Gershbaum & Roth, PLLC
 192 Lexington Avenue, Suite 802        Littler Mendelson, P.C.
 New York, NY 10016                     A Professional Corporation
 Telephone: 212.545.1199                321 N. Clark Street, Suite 1000
 Facsimile: 212.532.3801                Chicago, IL 60654
 rpredovan@hgrlawyers.com               Tel: 312-372-5520
 cgershbaum@hgrlawyers.com              Fax: 312-372-7880
 droth@hgrlawyers.com                   jybarra@littler.com
 mhepworth@hgrlawyers.com               aramsey@littler.com
                                        kabarrett@littler.com
 Gregg I. Shavitz                       mruza@littler.com
 Logan A. Pardell
 Paolo C. Meireles                      Kimberly R. Miers
 Alan Luis Quiles                       Texas State Bar No. 24041482
                                        Littler Mendelson, P.C.
 Shavitz Law Group, PA                  A Professional Corporation
 1515 S. Federal Highway, Suite 404     100 Congress Avenue, Suite 1400
 Boca Raton, FL 33432                   Austin, Texas 78701
 Telephone: 561.447.8888                512.982.7250
 Facsimile: 561.447-8831                512.982.7248 (Fax)
 gshavitz@shavitzlaw.com                kmiers@littler.com
 lpardell@shavitzlaw.com
 pmeireles@shavitzlaw.com               Attorneys for Defendant Belk, Inc.
 aquiles@shavitzlaw.com
                                        Dated: November 20, 2018
 Attorneys for Plaintiffs
 Hope Halleen and Donna Maner

 Dated: November 20, 2018


                                        3
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 37 of 80 PageID #: 2345




                             EXHIBIT 3
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 38 of 80 PageID #: 2346



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  Hope Halleen and Donna Maner,
  individually and on behalf of all others
  similarly situated,

                       Plaintiffs,                    Civil Action No. 4:16-cv-00055-ALM

            v.

  BELK, INC.,

                       Defendant.


                         OFFICIAL COURT NOTICE OF SETTLEMENT

  To:

  [Name]
  [Address]
  [City, State Zip]

  You previously joined the lawsuit identified above (the “Lawsuit” or “Halleen
  Litigation”). Recently, the United States District Court for the Eastern
  District of Texas approved a settlement of the Lawsuit and authorized this
  Notice.

  A settlement check payable to you is enclosed. Please read this entire Notice
  before signing and cashing the check.

        •   This Notice is directed to any individual who was employed by Belk, Inc. (“Defendant”
            or “Belk”) and previously opted-in to this lawsuit by filing a consent to join the action
            prior to February 1, 2017.

        •   The two Named Plaintiffs identified in the caption are former Sales Team Managers
            (“STMs”) who sued Belk alleging that it misclassified them as exempt and failed to pay
            them and other STMs for overtime hours they worked. The Named Plaintiffs filed the
            lawsuit as a collective action under the federal Fair Labor Standards Act (“FLSA”), 29
            U.S.C. § 201 et seq., and 384 individuals joined the Lawsuit.

        •   Belk has denied the Plaintiffs’ allegations and asserts that STMs were compensated
            correctly under federal and state wage and hour laws. Belk also contended that the
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 39 of 80 PageID #: 2347



         Litigation was not suitable for collective action treatment as there were considerable
         differences amongst the individuals who opted to participate in the case. Nevertheless,
         the Parties have agreed to settle this dispute for the purpose of avoiding further disputes
         and litigation with its attendant risk, expense, and inconvenience. The Court has not
         made any ruling on the merits of the claims and no Party has prevailed in this action.
         However, the Court has reviewed and approved the settlement and this Notice.

     •   The settlement monies are being used to pay current and former employees who were
         employed as STMs during the Eligibility Period and who opted in to the Lawsuit and
         desire to join the settlement and to pay attorneys’ fees, enhancement awards, litigation
         costs, payroll taxes, including employer-side payroll taxes, and the expense of
         administering the settlement.

     •   Belk will not take an adverse employment action against any eligible STM who accepts a
         settlement payment as the law prohibits any such retaliation.

     •   Under the allocation formula created by the settlement, you are entitled to the enclosed
         gross settlement payment of $________, half of which is subject to deductions for
         applicable taxes and withholding like any other paycheck, and for which you will receive
         a W-2, and half of which will be reported on IRS Form 1099. This amount is based on
         each opt-in plaintiff receiving a minimum of $200.00, plus an additional amount based on
         the number of weeks in which you worked as an STM during the period beginning three
         years prior to the filing of your Consent to Join form and ending on November 5, 2018
         (the “Eligibility Period”). Neither Collective Counsel nor Belk make any representations
         concerning the tax consequences of your settlement payment.

                                     BASIC INFORMATION

  1. Why Is There a Settlement and Who Is Covered?


  The Named Plaintiffs and your attorneys believe that this settlement is a good outcome for all
  individuals who decided to opt-in to the Lawsuit. This Notice is to inform you of the relevant
  terms of the settlement agreement entered into by the parties and your rights under it. Because
  your rights will be affected by the settlement, it is extremely important that you read this
  Notice Packet carefully.

                     THE SETTLEMENT BENEFITS – WHAT YOU GET

  2. What Does the Settlement Provide?


  The settlement fully resolves and satisfies any claims for attorneys’ fees and costs approved by
  the Court, all amounts to be paid to individuals who opt-in to the Lawsuit and settlement, any
  Court-approved enhancement awards, interest, payroll taxes, and the settlement administrator’s
  fees and costs. Your settlement check will have an issuance date on it. The settlement check will
  be valid for 120 calendar-days and you will have 120 calendar-days from that date to cash your
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 40 of 80 PageID #: 2348



  check. Settlement checks that are not cashed within this time on or before [120 calendar days
  after the original issuance check date] will be deemed null and void.

                                  HOW YOU GET A PAYMENT

  3. How Do I Get My Payment?


  A check is enclosed. All you have to do is sign and cash the settlement check. The release of
  claims described in the following paragraph of this notice is also included above the signature
  line on the back of the settlement check. To negotiate the settlement check, you must sign the
  back of the check, thereby agreeing to the terms of the release described in this notice and
  printed on the back of the settlement check.

  4. What Am I Giving Up By Virtue of the Settlement?


  Pursuant to the settlement, you release any and all wage and hour claims you have or may have
  for the period from January 1, 2013 to [insert date that is the earlier of the date of the Court’s
  approval or January 15, 2019], that were brought or could have been brought in the lawsuit
  against Belk, Inc. and its affiliates, parents, subsidiaries, predecessors, successors, officer,
  directors, employees and agents, under federal or state wage and hour statutory or common law.
  If you do not wish to release these claims and prefer to withdraw from the settlement, do not
  cash, deposit, or in any way negotiate the enclosed settlement check; however, the attorneys
  representing the STMs in this settlement will no longer be able to represent you in relation to any
  claim you may have against Belk.

                            THE LAWYERS REPRESENTING YOU

  5. How Will the Lawyers Be Paid?


  Court has approved payment to Collective Counsel below of $1,275,000.00 for attorneys’ fees
  based on all the time worked on this case since its filing in January, 2016. These fees
  compensate Collective Counsel for investigating the facts, litigating the case and negotiating and
  finalizing the settlement. The Court also has approved reimbursement of $125,000.00 towards
  Collective Counsel’s out-of-pocket costs. The Court has also approved payment of the costs of
  the settlement administrator.

                                  FOR MORE INFORMATION

  6. Are There More Details About the Settlement?


  This Notice summarizes the settlement. More details are in the settlement agreement. To the
  extent there is any inconsistency between this Notice and the settlement agreement, the
  provisions in the settlement agreement control. You may obtain a copy of the settlement
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 41 of 80 PageID #: 2349



  agreement by sending a request, in writing, to:

                                        Rust Administration
                                        Belk STM Settlement
                                      [ADDRESS LINE ONE]
                                      [ADDRESS LINE TWO]
                                   Facsimile: (XXX) XXX-XXXX
                                     Email: XXX@XXXX.com

  7. How Do I Get More Information?


  If you have other questions about the settlement, you can contact the settlement administrator or
  Collective Counsel at the addresses and/or telephone numbers below.

  Gregg I. Shavitz
  Alan L. Quiles
  Shavitz Law Group, P.A.,
  951 Yamato Road, Suite 285
  Boca Raton, Florida 33432
  (561) 447-8888
  (561) 447-8831 (facsimile)
  info@shavitzlaw.com

  Marc S. Hepworth
  Hepworth Gershbaum & Roth, PLLC
  192 Lexington Avenue, Suite 802
  New York, NY 10016
  T - 212-545-1199
  F - 212-532-3801
  MHepworth@HGRLawyers.com

  DATED:         ____________, 2018
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 42 of 80 PageID #: 2350



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  Hope Halleen and Donna Maner,
  individually and on behalf of all others
  similarly situated,

                       Plaintiffs,                    Civil Action No. 4:16-cv-00055-ALM

            v.

  BELK, INC.,

                       Defendant.


                         OFFICIAL COURT NOTICE OF SETTLEMENT

  To:

  [Name]
  [Address]
  [City, State Zip]

  You previously joined the lawsuit identified above (the “Lawsuit” or “Halleen
  Litigation”). Recently, the United States District Court for the Eastern
  District of Texas approved a settlement of the Lawsuit and authorized this
  Notice.

  A settlement check payable to you is enclosed. Please read this entire Notice
  before signing and cashing the check.

  In addition, you are eligible for a second check (the “Enhancement Award
  Check”) because you are a named Plaintiff or because you sat for a deposition
  in this case. The directions for receiving the Enhancement Award Check are
  set out below.

        •   This Notice is directed to any individual who was employed by Belk, Inc. (“Defendant”
            or “Belk”) and previously opted-in to this lawsuit by filing a consent to join the action
            prior to February 1, 2017.

        •   The two Named Plaintiffs identified in the caption are former Sales Team Managers
            (“STMs”) who sued Belk alleging that it misclassified them as exempt and failed to pay
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 43 of 80 PageID #: 2351



         them and other STMs for overtime hours they worked. The Named Plaintiffs filed the
         lawsuit as a collective action under the federal Fair Labor Standards Act (“FLSA”), 29
         U.S.C. § 201 et seq., and 384 individuals joined the Lawsuit.

     •   Belk has denied the Plaintiffs’ allegations and asserts that STMs were compensated
         correctly under federal and state wage and hour laws. Belk also contended that the
         Litigation was not suitable for collective action treatment as there were considerable
         differences amongst the individuals who opted to participate in the case. Nevertheless,
         the Parties have agreed to settle this dispute for the purpose of avoiding further disputes
         and litigation with its attendant risk, expense, and inconvenience. The Court has not
         made any ruling on the merits of the claims and no Party has prevailed in this action.
         However, the Court has reviewed and approved the settlement and this Notice.

     •   The settlement monies are being used to pay current and former employees who were
         employed as STMs during the Eligibility Period and who opted in to the Lawsuit and
         desire to join the settlement and to pay attorneys’ fees, enhancement awards, litigation
         costs, payroll taxes, including employer-side payroll taxes, and the expense of
         administering the settlement.

     •   Belk will not take an adverse employment action against any eligible STM who accepts a
         settlement payment as the law prohibits any such retaliation.

     •   Under the allocation formula created by the settlement, you are entitled to the enclosed
         gross settlement payment of $________, half of which is subject to deductions for
         applicable taxes and withholding like any other paycheck, and for which you will receive
         a W-2, and half of which will be reported on IRS Form 1099. This amount is based on
         each opt-in plaintiff receiving a minimum of $200.00, plus an additional amount based on
         the number of weeks in which you worked as an STM during the period beginning three
         years prior to the filing of your Consent to Join form and ending on November 5, 2018
         (the “Eligibility Period”). Neither Collective Counsel nor Belk make any representations
         concerning the tax consequences of your settlement payment.

     •   Because you appeared and testified at a deposition in this case and provided information
         to Plaintiffs’ Counsel, you are also eligible for an enhancement award check in the
         amount of $1,000.00. To receive that check, please follow the instructions below in the
         “How to get the enhancement award payment” section.

                                     BASIC INFORMATION

  1. Why Is There a Settlement and Who Is Covered?


  The Named Plaintiffs and your attorneys believe that this settlement is a good outcome for all
  individuals who decided to opt-in to the Lawsuit. This Notice is to inform you of the relevant
  terms of the settlement agreement entered into by the parties and your rights under it. Because
  your rights will be affected by the settlement, it is extremely important that you read this
  Notice Packet carefully.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 44 of 80 PageID #: 2352



                     THE SETTLEMENT BENEFITS – WHAT YOU GET

  2. What Does the Settlement Provide?


  The settlement fully resolves and satisfies any claims for attorneys’ fees and costs approved by
  the Court, all amounts to be paid to individuals who opt-in to the Lawsuit and settlement, any
  Court-approved enhancement awards, interest, payroll taxes, and the settlement administrator’s
  fees and costs. Your settlement check will have an issuance date on it. The settlement check will
  be valid for 120 calendar-days and you will have 120 calendar-days from that date to cash your
  check. Settlement checks that are not cashed within this time on or before [120 calendar days
  after the original issuance check date] will be deemed null and void.

                                  HOW YOU GET A PAYMENT

  3. How Do I Get My Payment?


  A check is enclosed. All you have to do is sign and cash the settlement check. The release of
  claims described in the following paragraph of this notice is also included above the signature
  line on the back of the settlement check. To negotiate the settlement check, you must sign the
  back of the check, thereby agreeing to the terms of the release described in this notice and
  printed on the back of the settlement check.

  4. What Am I Giving Up By Virtue of the Settlement?


  Pursuant to the settlement, you release any and all wage and hour claims you have or may have
  for the period from January 1, 2013 to [insert date that is the earlier of the date of the Court’s
  approval or January 15, 2019], that were brought or could have been brought in the lawsuit
  against Belk, Inc. and its affiliates, parents, subsidiaries, predecessors, successors, officer,
  directors, employees and agents, under federal or state wage and hour statutory or common law.
  If you do not wish to release these claims and prefer to withdraw from the settlement, do not
  cash, deposit, or in any way negotiate the enclosed settlement check; however, the attorneys
  representing the STMs in this settlement will no longer be able to represent you in relation to any
  claim you may have against Belk.

                HOW YOU GET THE ENHANCEMENT AWARD PAYMENT

  5. You Are Also Eligible for an Additional Payment (the “Enhancement Award”). How Do
  You Get It?


  The parties have agreed, and the Court has approved, the authorization of an additional
  Enhancement Award to you and those other individuals who sat for depositions and questioning
  in this lawsuit in the amount of $1,000.00 each.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 45 of 80 PageID #: 2353



  To receive your Enhancement Award please read the following instructions very carefully, as
  you will not receive your Enhancement Award if you do not follow them. In order to receive
  your Enhancement Award Check, you must first review and sign the Confidential Mutual and
  General Release Agreement (the “General Release Agreement”) attached to this Notice and
  return it to the Claims Administrator, Rust Consulting Inc., whose contact information is detailed
  at the bottom of this notice, before the Claims Administrator will send you the Enhancement
  Award Check. The Claims Administrator will not forward the Enhancement Award Check
  until it receives the signed General Release Agreement back from you. Only after you have
  reviewed and signed the General Release Agreement, will you receive a second check that
  contains the Enhancement Award amount.

  You should consult with your attorneys prior to executing the General Release Agreement. You
  will be given at least 120 days to consider the terms of General Release Agreement before
  signing it. You voluntarily waive the remainder of the 120-day consideration period, if any;
  following the date you signed the General Release Agreement. If you sign the General Release
  Agreement, you can change your mind and revoke it within seven (7) days after signing it by
  advising your attorneys in writing within such seven (7) day period.

  Your Enhancement Award Check will have an issuance date on it. The Enhancement Award
  Check will be valid for 90 calendar-days and you will have 90 calendar-days from that date to
  cash your check. Enhancement Award Checks that are not cashed within this time [on or before
  90 calendar days after the original issuance check date] will be deemed null and void.

  Your Enhancement Award is treated as non-wage income and you are responsible to report this
  part of the amount you receive as income. If you have questions about the tax consequences of
  the payment to you, you should consult with an accountant or other tax advisor.

                            THE LAWYERS REPRESENTING YOU

  6. How Will the Lawyers Be Paid?


  Court has approved payment to Collective Counsel below of $1,275,000.00 for attorneys’ fees
  based on all the time worked on this case since its filing in January, 2016. These fees
  compensate Collective Counsel for investigating the facts, litigating the case and negotiating and
  finalizing the settlement. The Court also has approved reimbursement of $125,000.00 towards
  Collective Counsel’s out-of-pocket costs.

                                  FOR MORE INFORMATION

  7. Are There More Details About the Settlement?


  This Notice summarizes the settlement. More details are in the settlement agreement. To the
  extent there is any inconsistency between this Notice and the settlement agreement, the
  provisions in the settlement agreement control. You may obtain a copy of the settlement
  agreement by sending a request, in writing, to:
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 46 of 80 PageID #: 2354



                                       Rust Administration
                                       Belk STM Settlement
                                     [ADDRESS LINE ONE]
                                     [ADDRESS LINE TWO]
                                  Facsimile: (XXX) XXX-XXXX
                                    Email: XXX@XXXX.com

  8. How Do I Get More Information?


  If you have other questions about the settlement, you can contact the settlement administrator or
  Collective Counsel at the addresses and/or telephone numbers below.

  Gregg I. Shavitz
  Alan L. Quiles
  Shavitz Law Group, P.A.,
  951 Yamato Road, Suite 285
  Boca Raton, Florida 33432
  (561) 447-8888
  (561) 447-8831 (facsimile)
  info@shavitzlaw.com

  Marc S. Hepworth
  Hepworth Gershbaum & Roth, PLLC
  192 Lexington Avenue, Suite 802
  New York, NY 10016
  T - 212-545-1199
  F - 212-532-3801
  MHepworth@HGRLawyers.com

  DATED:         ____________, 2018
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 47 of 80 PageID #: 2355




                               EXHIBIT 4
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 48 of 80 PageID #: 2356



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Hope Halleen and Donna Maner,
  individually and on behalf of all
  others similarly situated,

                     Plaintiffs,                   Civil Action No. 4:16-cv-00055-ALM

         v.

  BELK, INC.,

                     Defendant.


                         DECLARATION OF GREGG I. SHAVITZ
              IN SUPPORT OF STIPULATION AND SETTLEMENT AGREEMENT

  I, Gregg I. Shavitz, hereby declare and state:

         1.      I am an attorney for the Plaintiffs in Hope Halleen, et al v. Belk, Inc., Case No.

  4:16-cv-00055-ALM (U.S. Dist. Ct., N.D. Tex) (the “Halleen Litigation”). I submit this

  declaration in support of the Parties’ request for approval of the Stipulation and Settlement

  Agreement and the allocation of settlement funds requested therein.

         2.      I am a partner in the firm of the Shavitz Law Group, P.A. (“SLG”) in Boca Raton,

  Florida. SLG is a 7-attorney firm based in Boca Raton, Florida with an office in New York,

  New York that focuses on representing workers as plaintiffs in employment-related matters,

  including claims based upon individual and class-wide violations of state and federal wage and

  hour laws. SLG was co-counsel in this case along with the law firm of Hepworth, Gershbaum &

  Roth PLLC (“HGR”), another firm that focuses on representing workers for class-wide

  violations of state and federal wage and hour laws.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 49 of 80 PageID #: 2357



          3.      I am a member in good standing of the bar of the state of Florida. I am admitted

  to practice pro hac vice in this matter.

          4.      I submit this declaration to provide the Court with information concerning this

  litigation and SLG’s relevant experience and skills. I have personal knowledge of the matters set

  forth herein and would so testify if called as a witness at trial.

          LITIGATION HISTORY AND WORK PERFORMED BY SLG

          5.      Litigation of this case required a substantial amount of time and labor. SLG began

  its investigation of the claims asserted in this case in late 2015. Plaintiffs filed this suit on

  January 19, 2016 alleging that their actual day-to-day duties did not constitute exempt work

  under the FLSA. Specifically, Plaintiffs allege that Belk improperly classified them and other

  STMs as exempt employees and did not pay them overtime for hours worked over 40 hours per

  week. Plaintiffs filed their Amended Complaint on January 25, 2016.

          6.      The Court conditionally certified a collective of Belk STMs on September 16,

  2016.    Thereafter, notice and consent forms were issued to approximately 1,793 current and

  former Belk STMs, and 384 individuals them opted into this litigation.

          7.      The Parties engaged in years of discovery, including taking 19 depositions in

  several states, and extensive written discovery including interrogatories and the production

  directed at Plaintiffs and Defendants.       The parties exchanged nearly one million pages of

  documents and electronically stored information (“ESI”), including policy documents, emails,

  personnel records, payroll data, internal studies, training materials, schedules and complete

  systems and databases. The Parties conferred extensively on discovery and ESI issues, including

  in-person conferences to confer about the scope and procedures for producing ESI. When

  conferences among counsel did not prove productive, the parties participated in conferences with



                                                     2
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 50 of 80 PageID #: 2358



  the Court on discovery and related issues.         The parties each also interviewed dozens of

  witnesses.

          8.      The Parties have also engaged in extensive motion practice before this Court. The

  parties briefed Defendants’ Motion to transfer and Plaintiffs’ Motion for Conditional

  Certification, Motions related to the scope and procedure of representative discovery, a motion to

  dismiss non-responsive opt-in discovery plaintiffs, a motion to compel discovery responses, and

  other requests for relief.

          9.      The parties also participated in a full day mediation session on May 9, 2018, in

  Dallas, Texas with mediator William H. Lemons.           The case did not settle at mediation and

  litigation continued.

          10.     On October 1 and October 3, 2018, Plaintiffs’ Counsel noticed three additional

  fact witness and corporate representative depositions and was continuously reviewing the

  voluminous production of documents and ESI from Defendant. Thus, substantial work remained

  to prepare for decertification and trial.

          11.     On October 5, 2018, following extensive arms-length negotiations, the parties

  reached an agreement in principle on the total settlement amount. The parties entered into a

  memorandum of understanding (“MOU”) and informed the Court that the parties had reached an

  agreement.

          SETTLEMENT

          12.     SLG believes that the                     settlement for the Settlement Collective

  members,                     settlement of attorneys’ fees, and             for settlement of costs

  and expenses including administrator’s charges is fair and reasonable.




                                                     3
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 51 of 80 PageID #: 2359



         13.     This settlement benefits all STMs (as defined in the settlement agreement) who

  opted in to this case. There are 384 STMs covered by this settlement.

         14.     This settlement represents an average net settlement of approximately

  per STM and provides each STM with a guaranteed minimum payment of                 . This amount

  is separate from any attorneys’ fee or cost award, and is not subject to any deduction for service

  awards, attorneys’ fees or costs. The Gross Wage Payments, as detailed in the Stipulation and

  Settlement Agreement, pay each STM for the three-years of dispute from the date that each STM

  opted-into the Halleen Litigation. Thus, Settlement Collective Members who only worked as

  STMs in the third year; whose claims would be barred if a jury found that Belk was not willful in

  its alleged violation of the FLSA; will still receive a settlement payment. This is not a case

  where the benefit to the class members is merely injunctive or of modest value.

         15.     Further, based on the average STM salary and applying the fluctuating workweek

  method, each Settlement Collective Member will receive approximately                    for each

  workweek they worked as an STM during the period applicable to this settlement. This amount

  is equal to pay for an average of 4.15 hours of overtime per week plus liquidated damages.

  Thus, not only does the settlement provide for damages going back all three years, but the parties

  stipulated to inclusion of liquidated damages in the settlement which doubles the 4.15 hours of

  overtime to be paid per week. A Settlement Collective Member, therefore, will receive 4.15

  hours per week of unpaid overtime for back-pay as part of each Settlement Check, taxed as a W-

  2, plus 4.15 hours per week treated as liquidated damages as part of each Settlement Check, and

  taxed through an IRS Form 1099.settlement figure was obtained, which will result in a

  substantial recovery to the class members.




                                                  4
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 52 of 80 PageID #: 2360



         16.     This amount is particularly fair given the many risks Plaintiffs faced with respect

  to potential decertification, proving liability, proving damages, meeting their burden to establish

  a three-year limitations period, and the time likely to expend on subsequent appeals. Defendant

  has argued that differences among the 384 opt-in plaintiffs in support of its potential arguments

  in favor of decertification. Belk has also argued that Plaintiffs have not offered sufficient

  evidence to establish that any FLSA violation was “willful” such that a third year of limitations

  would apply. Belk has additionally developed testimony and provided evidence that STMs’

  salaries were not only in return for a 40-hour workweek, but rather that the fluctuating workweek

  method of calculating overtime was the appropriate measure of damages. Significantly, Belk has

  offered evidence it contends establishes that STMs primary duties are managerial in nature, and

  thus Defendant’s classification of STMs as exempt was proper.

         17.     The distribution of settlement funds to class members is based on a damages

  model which includes the full workweeks that each Opt-in Plaintiff worked as a STM during the

  three-year period immediately preceding the date on which he or she filed their written consent

  to join the Halleen Litigation, to reconcile conflicting estimates of overtime hours worked. This

  has proven, based on our experience, to be the fairest basis on which to distribute settlement

  funds. This is because it awards the Opt-In Plaintiffs who worked the most “full workweeks” for

  Belk during the relevant period of time with the most money. On the other hand, Opt-In

  Plaintiffs who only worked one or two “full work weeks” during the relevant period of time will

  not receive as large of a Settlement Check. As stated above, each opt-in plaintiff will receive no

  less than        .

         18.     Moreover, part of our damages model includes for the payment of Enhancement

  Award Checks to the Named Plaintiffs and those who provided deposition testimony. Thus, the



                                                  5
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 53 of 80 PageID #: 2361



  Parties have designated Enhancement Award Checks to the Named Plaintiffs of up to

  each, in recognition of their continuous service, their assistance in prosecuting the case, their

  participation in written discovery, their availability for multiple questions by counsel at

  inopportune times, their participation in depositions, their assistant in preparation for mediation

  and their help in the ongoing investigation of their claims. Without their assistance, the FLSA

  Collective Action and resulting settlement would have been far less likely. The Parties have also

  designated Enhancement Award Checks to the 17 other Opt-In Plaintiffs who gave deposition

  testimony of up to           each. This Enhancement Award Check compensates the Opt-in

  Plaintiffs who spent time and effort assisting in the litigation by preparing for depositions,

  providing documents and written discovery responses, participating in full length depositions and

  answering questions related to the Halleen Litigation, which significantly helped Plaintiffs’

  Counsel understand the facts of this case. Importantly, and as is customary in large scale FLSA

  Collective Actions where Enhancement Award Checks are received, those individuals who

  receive an Enhancement Award Checks must execute a general release of all claims against

  Belk.

           19.    The Parties have worked diligently throughout the last month and a half in

  finalizing the terms of the Stipulation and Settlement Agreement as well as the instant motion to

  the Court and the proposed scheduling dates.

           FIRM AND ATTORNEY BACKGROUND

           20.    For the past 18 years, my firm has focused on representing workers in wage and

  hour matters. SLG is nationally recognized for litigating complex class and collective wage and

  hour actions.

           21.    My background and those of other SLG employees who worked on this matter are

  below.
                                                  6
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 54 of 80 PageID #: 2362



         22.     I am a graduate of the University of Miami School of Law in 1994 with an

  undergraduate degree from Tufts University in 1991.

         23.     I am an experienced litigator and member of the bar of the U.S. District Court for

  the Southern District of Florida and the Florida Bar since 1994, and am also admitted to U.S.

  District Courts for the Middle and Northern Districts of Florida, the District of Colorado, the

  United States Eleventh Circuit Court of Appeals, and United States Third Circuit Court of

  Appeals.

         24.     Additionally, I have lectured in the past at seminars sponsored by the Labor and

  Employment Section of the Florida Bar, and have spoken at the Labor and Employment Section

  Certification Review Seminar as well as the Academy of Florida Trial Lawyers Workhorse

  Seminars. I have also been awarded Florida Trend Magazine's Legal Elite for various years

  including 2015 in the area of Labor & Employment law; South Florida Legal Guide – Top

  Lawyer – Wage and Hour law – 2009-2018; Top Lawyer Up and Comer – Wage and Hour law –

  2004, 2006, and 2009; and South Florida Legal Guide – Top Lawyers List – 2009-2018; among

  other awards and honors. I have also earned the distinction of Top Lawyer in Palm Beach

  Illustrated (2018) and am a lifelong fellow of the Florida Bar Foundation.

         25.     I have held the highest AV Peer Review Rating from LexisNexis Martindale-

  Hubbell for preeminent attorneys from 2000 to the present.

         26.     Attorney Christine M. Duignan has been an associate with SLG for over ten

  years. Ms. Duignan is an employment attorney with over 25 years’ experience. Ms. Duignan

  provides litigation support in complex wage and hour actions arising under the Fair Labor

  Standards Act and Fed. R. Civ. P. Rule 23, in a variety of jurisdictions nationally. Ms. Duignan

  has been a member of the Florida Bar since 1991 when she received her Juris Doctor degree with



                                                  7
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 55 of 80 PageID #: 2363



  high honors, from University of Florida. She is admitted to the Florida Bar, the U.S. District

  Court for the Southern District of Florida, the Eleventh Circuit Court of Appeals and the U.S.

  Supreme Court. Ms. Duignan did not appear of record in this case or appear at any hearings,

  depositions or other proceedings because she provided mostly research and drafting assistance

  based upon her extensive expertise.

         27.     Attorney Paolo C. Meireles became an Associate Attorney with SLG in 2012, and

  became a Partner in January 2018. After receiving his Juris Doctor degree from Fordham

  University in 2010, he was admitted to the New Jersey and New York Bars in November 2010

  and February 2011, respectively. Mr. Meireles relocated to Florida and became a member of the

  Florida Bar in September 2011. Mr. Meireles is also admitted to the Second Circuit Court of

  Appeals and the U.S. District Courts for the Southern District of Florida, the Middle District of

  Florida, the Northern District of Florida, the Northern District of New York, the Southern

  District of New York, the District of New Jersey, the Eastern District of Michigan, the Northern

  District of Ohio, and the District of Colorado.

         28.     Attorney Alan Quiles is an Attorney at SLG who focuses his practice in the area

  of employment law, specifically in the recovery of unpaid wages, overtime and minimum wages.

  He has 23 years of legal experience and has represented employees and employers in

  employment claims in State and Federal Courts since 1997. His experience includes representing

  clients in State and Federal discrimination claims, FLSA claims, FMLA claims, WARN Act

  claims, USERRA claims, OSHA, ERISA, COBRA, State minimum and unpaid wage claims,

  State unemployment claims, State and Federal whistleblower claims, workers’ compensation

  retaliation claims, and HIV/AIDS claims. He has also represented employees through the EEOC

  and State administrative processes and represented employees in arbitration proceedings before



                                                    8
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 56 of 80 PageID #: 2364



  the NASD (now FINRA), AAA and others. He has also successfully litigated non-compete and

  trade secret claims. Mr. Quiles also represents clients in appellate matters at all levels of the state

  and federal appellate system, and has published articles on various employment law issues and

  presented seminars on employment law issues. Mr. Quiles graduated from Cornell University

  School of Law in 1995 after receiving his Bachelor of Arts in Psychology, cum laude, from the

  University of Houston. He is a member of the Florida and Texas State Bars and admitted to

  practice in the U.S. District Courts for the Southern and Eastern Districts of Texas, the District of

  Colorado and the Southern and Middle Districts of Florida, as well as the United States Courts of

  Appeals for the Eleventh Circuit. Mr. Quiles is AV-Preeminent rated by Martindale Hubble.

         29.     Attorney Camar R. Jones has been an Associate with SLG since 2009. Mr. Jones

  has 12 years’ experience litigating employment matters under state and federal anti-

  discrimination and wage and hour laws. Prior to joining SLG, Mr. Jones worked as an associate

  attorney with the Fort Lauderdale labor and employment boutique, The Amlong Firm,

  representing plaintiffs in discrimination, unpaid wages and FLSA claims throughout South

  Florida and with The Kopelowitz Ostrow Firm, PA, where he represented plaintiffs in

  discrimination, unpaid wages, FLSA and FMLA claims. Additionally, Mr. Jones has counseled

  employers on compliance with the various state and federal labor and employment laws,

  defended employers in claims filed by employees, and represented employers in enforcing non-

  compete and trade secret agreements. Mr. Jones currently represents plaintiffs in individual and

  collective actions in Federal Courts throughout the country. Mr. Jones received his Juris Doctor

  degree from Stetson University College of Law in 2003. He is admitted to the Florida Bar, the

  U.S. District Courts for the Southern, Middle, and Northern Districts of Florida, and the District

  of Colorado, as well as the Eleventh Circuit Court of Appeals. Mr. Jones is also AV-Preeminent



                                                    9
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 57 of 80 PageID #: 2365



  rated by Martindale Hubble, and has been named a “Rising Star” by Super Lawyers every year

  since 2013.

         30.     Attorney Logan A. Pardell became an Associate Attorney with SLG in

  2017. Since joining SLG, Mr. Pardell has represented employees in in federal and state courts

  throughout the United States, primarily litigating complex wage and hour class and collective

  cases. After receiving his Juris Doctor and Masters and Business Administration degrees, cum

  laude, from the University of Florida in 2015, Mr. Pardell was admitted to the Florida Bar in

  September 2015. Mr. Pardell is also admitted to the U.S. District Courts for the Southern

  District of Florida and the Middle District of Florida.

         31.     SLG has significant experience prosecuting wage and hour class and collective

  actions such as this one. In recent years, the firm has served or been appointed as class counsel

  or co-class counsel in the following cases, among others:

         Aboud v. Charles Schwab & Co., No. 14 Civ. 2712 (S.D.N.Y.);

         Amador v. Morgan Stanley & Co, LLC, No. 11 Civ 4326 (S.D.N.Y.);

         Beckman v. KeyBank, N.A., No. 12 Civ. 7836 (S.D.N.Y.);

         Calabresi v. TD Bank, N.A., No. 13 Civ. 0637 (E.D.N.Y.);

         Clem v. KeyBank, N.A., No. 13 Civ. 789 (S.D.N.Y.);

         Hernandez v. Merrill Lynch & Co., Inc., 11 Civ. 8472 (S.D.N.Y.);

         Palacio v. E*TRADE Fin. Corp., No. 10 Civ. 4030 (S.D.N.Y);

         Puglisi v. TD Bank, N.A., No. 13 Civ. 637 (E.D.N.Y.);

         Robbins v. Abercrombie & Fitch Co., No. 15-cv-6187 (W.D.N.Y.);

         Stewart v. Prince Telecom, et al., No. 10-civ-4881 (S.D.N.Y.);

         Yuzary v. HSBC Bank USA, N.A., No. 12 Civ. 3693 (S.D.N.Y.);



                                                   10
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 58 of 80 PageID #: 2366



        Zeltser v. Merrill Lynch & Co., No. 13 Civ. 1531 (S.D.N.Y.);

        Besic v. Byline Bank, Inc., et al., No. 15 C 8003 (N.D. Ill.);

        Biscoe-Grey v. Sears Holding Corp., No. 09-81408-Civ-Marra / Johnson (S.D. Fla.);

        Briggs v. PNC Fin. Servs. Gr., No. 15 Civ. 10447 (N.D. Ill.);

        Cerrone v. KB Home Florida, LLC et al., No. 07-14402-Civ-Martinez (S.D. Fla.);

        Danley v. Office Depot, Inc., et al., No. 9:14-cv-81469-KAM (S.D. Fla.);

        Ellerd v. County of Los Angeles, No. CV05-1211 SVW (CWX) (C.D. Cal.);

        Fiore v. Goodyear Tire & Rubber Co., No. 2:09-CV-843-FtM-29SPC (M.D. Fla.);

        Hosier v. Mattress Firm, Inc., No. 10 Civ. 294 (M.D. Fla.);

        Koszyk v. Country Fin., No. 16 Civ. 3571 (N.D. Ill.);

        Mayfield v. Lennar Corp., No. 6:08-cv-426-Orl-31-DAB (M.D. Fla.);

        McCue v. MB Fin., Inc.,No. 15 Civ. 988 (N.D. Ill.);

        Nash v. CVS Caremark Corp., No. 09 Civ. 79 (D.R.I.);

        Peterson v. Nelnet Diversified Solutions, LLC, No. 1:17-cv-01064 (D. Colo.);

        Prena v. BMO Financial Corp., et al., No. 1:14-cv-09175 (N.D. Ill.);

        Raley v. Kohl's Corporation, et al., No. 8:09-cv-2340 (M.D. Fla.);

        Roberts v. TJX Cos., No. 13 Civ. 13 142 (D. Mass.);

        Romero v. Florida Power & Light Company, No. 6:09-cv-1401-Orl-35-GJK (M.D. Fla.);

        Rossmeisl v. A.C. Moore Arts & Crafts, No. 1:17-cv-10219 (D. Mass.);

        Saliford v. Regions Financial Corp. et al., No. 10-610310-CIV-Torres (S.D. Fla.);

        Simpkins v. Pulte Home Corporation, No. 6:08-cv-00130-PCF-DAB (M.D. Fla.);

        Snodgrass v. Bob Evans Farms, Inc., No. 12-cv-768 (S.D. Ohio);

        Stallard v. Fifth Third Bank, et al, No. 2:12-cv-01092 (W.D. Pa.);



                                                 11
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 59 of 80 PageID #: 2367



         Zolkos v. Scriptfleet, Inc., No. 12 Civ. 8230 (N.D. Ill.);

         Waggoner v. U.S. Bancorp. et al., No. 14-cv-1626 (N.D. Ohio);

         Watson v. BMO Financial Corp., et al., No. 15 cv 11881 (E.D. Ill.);

         Wright v. Flagstar Bank FSB et al., No. 13 Civ. 15069 (E.D. Mi.).

         WORK PERFORMED IN CONNECTION WITH THE HALLEEN LITIGATION

         33.       SLG has represented the STMs in this litigation on a contingency basis. SLG has

  litigated this matter to date without payment of any legal fees and paid all costs and expenses on

  behalf of its clients and the class and collective members.

         34.       SLG has litigated and settled approximately 25 similar assistant-level retail

  manager misclassification cases and can fairly assess the risks and value of the claims in these

  cases as compared to other similar cases which the firm has settled.

         35.       SLG ordinarily and regularly bills legal time on an hourly fee basis by the tenth of

  an hour, based upon each attorney’s standard hourly rate. In this matter, SLG expended 1,816.2

  hours on this matter as of November 15, 2018.

         36.       Currently, SLG’s complex litigation rates range from $350 to $650 per hour for

  counsel, and $150 per hour for paralegals and legal assistants. The rates listed below are

  adjusted downward to be commensurate with rates normally charged by attorneys for similar

  services in the jurisdiction where this matter is pending. The adjusted rates and hours expended

  by each SLG attorney and paralegal are listed below:

  Timekeeper                                 Rate               Hours              Totals
  Gregg Shavitz                              $600               202.8              $121,680.00

  Alan L. Quiles                             $550               803.4              $441,871.00

  Paolo Meireles                             $500               154.7              $77,350.00

  Camar R. Jones                             $520               57.6               $29,952.00

                                                    12
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 60 of 80 PageID #: 2368




  Christine Duignan                         $550               48.6              $26,730.00

  Logan Pardell                             $330               142.5             $47,025.00

  Paralegals                                $100               136.7             $13,670.00

  Totals                                                       1,546.3           $758,278.00

  SLG expects to spend additional time (approximately 35 hours) on the administration of the

  settlement, discussing the settlement with the Plaintiffs and answering their questions, and

  coordinating the notice and claim form process with Defendant and the settlement administrator.

           37.    Application of the “Johnson factors” listed in Johnson v. Ha. Highway Express,

  Inc.,88 F.2d 714 (5th Cir. 1974) supports the requested fee amount. Plaintiffs’ Counsel expended

  substantial time and labor in the case, investing over 1,546 hours of attorney and legal assistant

  time. Collective actions are naturally challenging and complex, requiring skilled attorneys and

  expert testimony to litigate and compute damages. The high number of hours expended

  necessarily limited the number of other cases that counsel could work on while pursuing this

  case. The fees sought are customary in the area for specialized legal services. Plaintiffs’ Counsel

  has obtained a substantial recovery for the class members, as on average each of them will

  receive a net payment, free from deductions for service awards, attorneys’ fees or costs, of

             . Lead counsel cumulatively have over 150 years’ experience in the employment field.

  This case was also taken on a contingency basis, and thus, Plaintiffs’ Counsel undertook

  substantial risk of non-payment if the case was not successful.

           COSTS AND EXPENSES INCURRED IN THE HALLEEN LITIGATION

           38.    SLG expended a total of $75,590.03 in unreimbursed expenses in connection with

  the prosecution of this litigation, and anticipates and additional $25,000.00 in expenses in

  relation to the administration of this settlement, based on estimated costs from settlement claims

                                                   13
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 61 of 80 PageID #: 2369



  administrator Rust Consulting, for the total incurred and anticipated costs of $100,590.03 as

  follows:


          Filing and Court Fees                                   $700.00
          Service of Process                                      $75.00
          Court Reporter, Transcripts, and Deposition             $12,758.63
          Video
          Travel for Depositions, Hearings and                    $32,161.26
          Mediation
          Postage/Express Mail                                    $1,110.14
          Notice of Lawsuit to Nearly 1,800 STMs                  $24,000.00
          (Rust Consulting)
          Anticipated Settlement Administration                   $25,000.00
          (Rust Consulting)
          Mediation Costs                                         $4,785.00
          Total                                                   $100,590.03 1

          39.      The expenses incurred in the prosecution of this case are reflected on the books

  and records of the firm. These books and records are prepared from expense vouchers, receipts,

  and check records, and are accurate regarding all the expenses incurred. Copies of the expense

  documents can be provided to the Court if requested.

          Pursuant to 28 U.S.C. § 1746, I verify under penalty of perjury pursuant to the laws of the

  United States of America that the foregoing is true and correct.

          Executed this 20th day of November 2018.

                                                       .     /s/ Gregg I. Shavitz            .
                                                                 Gregg I. Shavitz




  1
   These costs do not include the costs incurred by our co-counsel, HGR, which are set forth in the Declaration of
  Marc Hepworth being filed together with this declaration.

                                                           14
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 62 of 80 PageID #: 2370



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS


    HOPE HALLEEN and DONNA MANER,
    individually and on behalf of all other
    similarly situated,

                        Plaintiffs,                       Civil Action No. 4:16-cv-00055-ALM

            v.

    BELK, INC.,

                        Defendant.


         DECLARATION OF MARC S. HEPWORTH FOR FINAL APPROVAL
                OF COLLECTIVE ACTION SETTLEMENT, FOR AN
         AWARD OF EXPENSES AND ATTORNEYS’ FEES, FOR APPROVAL
       OF SERVICE PAYMENTS TO THE CLASS REPRESENTATIVES AND FOR
                  PAYMENT OF ADMINISTRATOR EXPENSES

           Marc S. Hepworth, an attorney admitted to the bar of this Court, declares, under

     penalty of perjury that:

            I am a partner in Hepworth Gershbaum & Roth PLLC, co-counsel for Hope

     Halleen and Donna Maner, individually and on behalf of all other persons similarly

     situated (“Class Representatives” or “Plaintiffs”), in this action. I am fully familiar with

     the facts and circumstances set forth herein, and I make this Declaration in support of the

     Plaintiffs’ Motion for approval of the following: (i) the settlement set forth in the

     Stipulation and Settlement Agreement; (ii) the Parties’ proposed notice and the mailing of

     the Notice Packet and Settlement Check; (iii) appointment of Rust Consulting, Inc. as the

     Claims Administrator and its fees and costs for issuing the Notice and the Settlement

     Checks; and (iv) Plaintiffs’ Counsel’s request for reasonable attorneys’ fees and

     reimbursement of costs and expenses. The testimony set forth herein is based on first-
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 63 of 80 PageID #: 2371



     hand knowledge about which I would and could testify competently in open court if

     called upon to do so, and on contemporaneously-generated records kept in the ordinary

     course of law practice by my firm.

             My firm first became involved in this litigation when, in early 2016 when we

     were retained by Plaintiff Hope Halleen, to prosecute the claims for overtime wages. Our

     firm along with Co-counsel, SHAVITZ LAW GROUP, P.A. (hereinafter “SLG”)

     investigated the Plaintiffs’ claims and filed the Complaint in this action on January 19,

     2016.

             Several attorneys from my office other than myself, including Charles

     Gershbaum, David A. Roth, Rebecca Predovan, Janine Kapp, Joshua Cittadino and

     Melissa Young and Paralegals Ian Biggs, Andrew Hepworth, and Amy Goldreyer

     performed various litigation and related tasks as set forth herein. Particularly, my firm

     has been involved in every aspect of this litigation since its inception. As summarized

     below, the proposed Settlement was the product of Hepworth Gershbaum & Roth PLLC

     (hereinafter “HGR”) knowledge as to the risks of further litigation, the nature of the

     claims and defenses, and that future proceedings would be fiercely litigated including a

     lengthy trial. HGR and SLG reached this settlement only after having succeeded in

     overcoming a many litigation hurdles.

             Throughout the duration of this case, HGR performed many tasks including, but

     not limited to:

             (1)       investigated the Plaintiffs potential overtime claims; (2) researched and

     analyzed the relevant law based upon the information initially provided by the clients

     concerning their job duties as Belk Inc. (hereinafter “Belk”) Sales Team Managers
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 64 of 80 PageID #: 2372



     (hereinafter “STMs”); (3) Interviewed Plaintiffs and reviewed documents provided by the

     Plaintiffs so as to get a better understanding of internal paperwork that would support the

     claims in the case; (4) compared and contrasted this case to other misclassification cases;

     (5) reviewed and analyzed various Belk, policies including their policy of not paying

     STM managers overtime and review documents provided by Plaintiffs; (6) performed

     legal research regarding Belk potential defenses; (7) reviewed and researched other cases

     brought against Belk over the years in anticipation of the good faith defense; (8)

     researched and considered the viability of a collective action versus a class action against

     Belk, or bringing the matter as a hybrid claim; (9) researched and considered the issues as

     to venue and stand alone Rule 23 claims; (10) developed a manner in which to present

     claims and handle preparation of same; (11) researched, drafted, edited, and filed

     multiple Pro Hac Vice Motions; (12) Drafted and served a document preservation letter

     to Defendant; (13) conferred with defense counsel as to answering the complaint and

     extension of time for same; (14) reviewed Defendant’s Corporate Disclosure; (15)

     Research as to change of venue; (16) Oppose Motion for Change of Venue; (17)

     undertook ESI preservation discussions with the Defendant; (18) drafted and exchanged

     an ESI preservation letter; (19) met and conferred with the Defendant for the Rule 26(f)

     report; (20) draft initial disclosures and serve same on Defendant; (21) meet and confer

     and prepare the joint status report submitted to the court; (22) research as to submitting

     an early conditional certification motion; (23) review and edit the conditional

     certification motion; (24) prepare declarations in support of the conditional certification

     motion; (25) review and discuss the Defendant’s opposition to the motion for conditional

     certification and draft/edit the reply to same; (26) filed a motion for a corrective order as
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 65 of 80 PageID #: 2373



     to the claims period should begin from the mailing of the notice not date the list is

     produced; (27) prepared and edited the notice and worked with the Third Party

     Administrator to send out the notice; (28) Follow up with the Defendant as to making

     sure the notice and consent were properly posted; (29) Review and file the notices of

     consents in a timely fashion;(30) follow up with Rust Consulting (Third Party

     Administrator) as to notices; (31) meet and confer as to the joint status report; (32)

     Telephone conferences with the court; (33) Draft and edit the 30(b)(6) notice; (34) Draft

     and prepare the and ESI conferral letter; (35)Interviewed STMs to ascertain the names of

     documents and types of communications that would assist in drafting demands; (36) draft

     the plaintiffs first set of interrogatories; draft the plaintiffs first set of request for

     production based on conversations with the Plaintiffs;(37) Compare and contrast this

     action as to work weeks with other similar sized actions; (38) draft responses to

     Defendant’s request for production; (39) draft responses to Defendant’s request for

     interrogatories; (40) contact approximately 25 Plaintiffs and Opt in Plaintiffs to respond

     to the Defendant’s Interrogatories, and Request for Demands, as well as document

     gathering, including metadata; (41) Based upon multiple conversations with the 25

     Plaintiffs and Opt In Plaintiffs responses to request for production of documents and

     request for interrogatories; (42) Prepare multiple Opt in Plaintiffs for depositions,

     including extensive document review with the deponents; (43) multiple meet and confer

     letters with the Defendant as to their deficiencies in responses; (44) multiple conferences

     with the Court as to disagreements re location of deposition; documents production

     before the deposition necessity, time of depositions, who could sit in the deposition, (45)

     review the Defendant’s production and draft and deficiency letter; (46) multiple ESI
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 66 of 80 PageID #: 2374



     discussions both internal and with Defense counsel as to ESI protocols and production;

     (47) amend a response to various Request for Production responses for multiple Opt In

     Plaintiffs; (48) draft multiple 30 (b)(1) notices of deposition; (49) extensive discovery

     issues that Defendant fails to produce discovery; (50) prepare for and travel to North

     Carolina and appear at and defend deposition; (51) prepare for and travel to Atlanta, and

     appear at and defend deposition; (52) prepare for and travel to Alabama, and appear at

     and defend deposition; (53) prepare for and travel to Alabama again, and appear at

     deposition which resulted in court conference call and deponent refusing to testify due to

     management at deposition- resulting in ruling for future depositions; (54) prepare for and

     subpoena non-party witness to testify in this action; (55) prepare for and travel to

     Jacksonville, Florida, and appear at and take a deposition pursuant to subpoena; (56)

     extensive discovery issues as a result of Defendant’s failure to produce the STM time

     studies and subsequent production; (57) opposition to motion to strike the non-responsive

     Opt-in Plaintiffs; Prepare for mediation, including obtaining data and preparation of

     multiple damages models; (58) prepare for and travel to Dallas Texas, to attend a full day

     mediation; (59) prepare for and take steps as to possible decertification of the action; (60)

     prepare for 30(b)(6) deposition of the Defendant; (61) draft motion to Court regarding

     deficient production; (62) constant communication with Opt-ins and discussion re

     deficient studies and documents and studies regarding the STM position; (63) learn about

     Mr. Raetz and multiple conferences with him regarding production for a deposition; (64)

     Travel to Florida for a deposition of the subpoenaed witness Mr. Raetz; (65) prepare

     Reply to the discovery motion with Raetz’s information from deposition; (66) oppose

     motion from Defendant to be relieved as counsel; (67) multiple phone and in-person meet
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 67 of 80 PageID #: 2375



     and confers regarding ESI production and the Order from the Court; (68) continued

     telephonic conversations with the Court re: discovery and depositions (69) attempt to

     work with Defendant regarding their production of documents and draft status conference

     letters to the Court; (70) conducted extensive ESI discussions with Defense counsel,

     regarding disputes as to their compliance and discussed strategy with co-counsel as to the

     appropriate search terms that would ascertain the information that would be probative to

     Plaintiff’s case; (71) corresponded with Defendant regarding deficiencies in their ESI

     productions for failure to comply with the ESI protocols as per the first phase agreement

     which required additional analysis and review; (72) continued extensive and numerous

     ESI conferences with the Defendant as to Hit lists and reports, and production of search

     results based upon our agreed search terms; (73) conducted numerous discussions with

     co-counsel regarding continued ESI issues as to the missing metadata from Defendant’s

     productions and the hit reports that the Defendant agreed to produce; (74) conferenced

     with Defendant regarding continued ESI issues to work out the proper production and

     other ESI disagreements over the reports that were to be provided as well as the timing

     for same (75) after the August Order, created strategies and protocols to handle

     potentially 18 million documents that would need to be exchanged, to comply with the

     Court’s Order, (76) drafted ESI protocols including protocols for production of discovery

     ESI, the format of data exchanged, manner in which the ESI would be identified; (77)

     developed strategies to review and examine large volumes of data, including research in

     various forums from the Sedona conference to other ESI decisions from other

     jurisdictions that governed the varied issues that are associated with large volume

     production of ESI; (78) due to the scope of ESI, and the problems inherent in the
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 68 of 80 PageID #: 2376



     production, examined various methods used to better search and to analyze said data; (79)

     Determined the scope of various records such as emails to and from Plaintiffs and Opt Ins

     to and from corporate custodians, created sample date ranges to be produced and hit

     reports to be exchanged to streamline the productions; (80) reviewed the Defendant’s

     multiple ESI productions and analyzed them to figure out how to eliminate junk emails

     that were wasting time being reviewed and hosted by both parties; (81) conducted

     numerous in-person and phone conferences regarding ESI issues with the Defendant,

     including the creating hit report protocols, search methodology, and numerous

     streamlining plans to eliminate non responsive documents that were being produced; (82)

     developed cutting edge protocols for “subject line” eliminations to streamline

     Defendant’s productions as the ESI search terms as produced by Defendant were creating

     hundreds of thousands of near duplicates for just one discovery Opt-In email box which

     would have been millions had the case not settled; (83) strategized with ESI tech vendor

     regarding the ESI received from Defendant and the manner in which the a protocol could

     be created to limit the hundreds of thousands of duplicate or unreadable pages that were

     being produced by Defendant; (84) Conferenced on numerous occasions with Defendant

     about appropriate indexing for the numerous productions being produced; (85) created

     strategies that allowed quicker review and analysis to review hundreds of thousands of

     documents produced to ascertain how such few custodians were producing so much ESI

     and then to identify relevant documents and develop strategies how to obtain these

     documents without the need to cull through millions of pages of irrelevant ESI; (86)

     began internal technology assisted review protocol and analysis; (87) reviewed numerous

     letters and emails of ESI proposals from Defendant and developed strategies to accept
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 69 of 80 PageID #: 2377



     reports and spreadsheets that summarized the information for different types of ESI such

     as payroll data which we streamlined from was going to be millions of pages and

     reduced it to one spreadsheet; (88) analyzed and created a plan to obtain documents from

     the Defendant’s all-encompassing web portal; (89) reviewed numerous ESI productions

     that Defendant sent and placed upon a review platform; (90) began the process of finding

     and identifying the correct custodians so as to determine who we need to depose; (91)

     analyzed and reviewed documents productions to deter review the near one million pages

     of discovery produced by the Defendant; (92) reviewed productions received prior to

     August ESI Order and ascertained what documents were missing metadata and the effect

     the lack of metadata had upon the ability to search the data without the agreed upon

     Metadata, and the multiple conferences with the Defendant as to providing proper

     metadata; (93) discussed and strategized with co-counsel as to how to respond to the

     Defendant’s request for a trial plan; (94) along with co-Counsel approve, edit and finalize

     the filing of the present motion for final approval and other relief.

            The total number of hours spent on this litigation by my firm has been 2,161.4.

     The total lodestar amount of time based on the firm’s billing rates is $1,151,789.00. 1

     Time expended in preparing the present application for fees and reimbursement of

     expenses has not been included in these totals. My firm’s lodestar figures are based upon

     time records maintained by my firm and the firm’s billing rates, which do not include

     charges for expense items. Specifically, the following attorneys and staff worked on this



     1
       This is not the usual and customary rate that is charged to our clients who retain our
     firm by the hour. The HGR firm has been approved at $750.00 per hour for Partners and
     $450.00 per hour for associates in other Wage and Hour cases. However, in order to
     conform to the rates in this Circuit, HGR has submitted a reduced rate. It should be noted
     that at this point in time, HGR is working on a negative lodestar.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 70 of 80 PageID #: 2378



     case, for the hours set forth below, to obtain the lodestar figures:

     NAME              TITLE         HOURS              HOURLY RATE    TOTAL
     Marc S.           Partner                                 $600.00
     Hepworth                                  569.1                                 $341,460.00
     David A. Roth Partner                                             $600.00
                                               677.1                                 $406,260.00
     Charles           Partner                                         $600.00
     Gershbaum                                 231.5                                 $138,900.00
     Rebecca           Associate                                       $465.00
     Predovan                                    410                                 $190,650.00
     Joshua            Associate                                       $330.00
     Cittadino                                   133                                   $43,890.00
                       Associate                                       $330.00
     Janine Kapp                                 61.3                                  $20,229.00
     Melissa           Associate                                        250.00
     Young                                       16.4                                   $4,100.00
                       Paralegal                                       $100.00
     Ian Biggs                                      7                                     $700.00
     Andrew            Paralegal                                       $100.00
     Hepworth                                      21                                   $2,100.00
     Amy               Paralegal                                       $100.00
     Goldreyer                                     35                                   $3,500.00
     TOTALS
                                     2,161.4                                        $1,151,789.00


             Expense items are billed separately, and such charges are not duplicated in my

     firm’s billing rates.

             My firm incurred a total of $30,186.82 in un-reimbursed costs and expenses in

     connection with the prosecution of this litigation, as follows:

     Court Fees/Service of process                                 $400.00

     Court Reporters                                           $10,555.22

     Postage/Express                                               $794.60
     Mail/Messenger/Copy/Record Fee
     Transportation/Meals/Travel                               $16,103.77

     ESI- Storage/upload                                         $2,333.23
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 71 of 80 PageID #: 2379



     TOTAL                                                      $30,186.82



            The time records and expenses incurred in the prosecution of this case are

     reflected on the books and records of this firm, which are available for submission to the

     Court in camera upon request. These books and records are prepared from expense

     vouchers, receipts, and check records, and are accurate regarding all the expenses

     incurred.

     Firm and Attorney Background

            Hepworth, Gershbaum & Roth, PLLC, is a civil litigation firm dedicated to

     representing plaintiffs in class action lawsuits with an emphasis in bringing class and

     collective actions on behalf of the wage earner against companies who violate the Federal

     Labor Standards Act and/or State Labor Laws.

            The firm was formed by experienced litigators, each partner having successfully

     litigated numerous cases, and handling complex litigation resulting in settlements totaling

     tens of millions of dollars. The attorneys of Hepworth, Gershbaum & Roth. PLLC, are

     actively sought by other attorneys to assist as co-counsel to prosecute Wage and Hour

     cases within the State of New York and throughout the United States.

            Our attorneys have lectured at continuing legal education courses and have

     published articles on civil litigation subjects and lobbied to pass litigation to protect the

     public. The attorneys at Hepworth, Gershbaum & Roth, PLLC, continue to actively

     lobby for consumer rights and injured victims’ rights to ensure that a person’s right to a

     safe environment is upheld and continues to be protected under the law.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 72 of 80 PageID #: 2380



     Marc S. Hepworth

            Marc S. Hepworth is a founding partner in Hepworth, Gershbaum & Roth, PLLC,

     a firm dedicated to protecting the rights of the individual against corporate defendants.

     Mr. Hepworth specializes in collective and class actions as well as representing plaintiffs

     who have suffered catastrophic injuries through the wrongful conduct of others. He has

     successfully litigated and recovered millions of dollars for the clients he represented and

     has been the attorney for thousands of plaintiffs fighting against corporations throughout

     the United States. Mr. Hepworth is Lead Counsel or Co-Counsel in numerous class

     actions presently before this Court. Prior to forming Hepworth Gershbaum & Roth,

     PLLC, Mr. Hepworth was of counsel to Roth & Roth, LLP, and acted as a solo

     practitioner. He has been active in lobbying for consumer rights to ensure that the laws

     are not changed to hurt those who need it most. In addition, Mr. Hepworth has been

     published on numerous occasions.

            Mr. Hepworth graduated from Binghamton University in 1993 and received his

     law degree from Benjamin N. Cardozo School of Law in 1998. He is admitted to practice

     in New York State Courts as well as the Eastern and Southern District Courts of New

     York. Mr. Hepworth is a member of the following Professional Associations and

     Organizations: New York State Trial Lawyers Association, American Association of

     Justice, National Employment Lawyers Association, National Employment Lawyers

     Association/New York, National Association of Consumer Advocates, Association of the

     Bar of the City of New York City, Workers Injury Law & Advocacy Group and the

     Federal Bar Council.

            Mr. Hepworth lectured on numerous occasions including but not limited to on
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 73 of 80 PageID #: 2381



     behalf of the Ohio Association of Justice on the topic of “Preparing For and Taking a

     30(b)(6) Deposition in an FLSA case.” In Park City, Utah, Wage and Hour webinars and

     in-person seminars for Strafford Publications on topics ranging from Asserting and

     Challenging Affirmative Defenses to presentation of Damages.

            Mr. Hepworth has also been acknowledged by his colleagues in numerous forums

     as he has been selected to Super Lawyers since 2014 in Employment Law as well as

     selected as a Top 100 Trial Lawyer by the National Trial Lawyers.

     Charles Gershbaum

            Charles Gershbaum is a founding partner in Hepworth, Gershbaum & Roth,

     PLLC, a firm dedicated to protecting the rights of the individual against corporate

     defendants. Mr. Gershbaum has been a civil litigator for over twenty years. The first

     decade of practice was spent in court on a daily basis, fighting for individual rights and

     litigating cases from inception through trial and appeal. Mr. Gershbaum has represented

     thousands of plaintiffs fighting against corporations and/or some of the largest insurance

     companies and municipalities in New York, obtaining justice either through settlement or

     verdict in both state and federal venues. After the first decade of practice, Mr.

     Gershbaum was a founding partner in the firm Gershbaum and Weisz, PC, located in

     Manhattan. The firm represented plaintiffs exclusively.

            Mr. Gershbaum is proud to be an active member of the New York State Trial

     Lawyers as well as a trial lawyer committee member, who has dedicated his time to

     preserving the rights of the individual against large defendants and/or municipalities as

     well as lobbying for consumer rights. In addition, Mr. Gershbaum has been published on

     numerous occasions and has appeared in both the Jury Verdict Reporter, the New York
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 74 of 80 PageID #: 2382



     Law Journal as well as been profiled in the Kyodo News based in Tokyo, Japan.

            Mr. Gershbaum graduated from Yeshiva College in 1987 and received his law

     degree from the Benjamin N. Cardozo School of Law in 1990 having been a member and

     editor of the Cardozo ILSA Journal of International Law.

            Mr. Gershbaum is a member of the following Associations and Organizations:

     New York State Trial Lawyers Association, American Association of Justice, American

     Bar Association and the New York State Bar Association. Mr. Gershbaum has been and

     still is selected by his peers as a Super Lawyer.

     David A. Roth

            David A. Roth is a founding partner in Hepworth, Gershbaum & Roth, PLLC, a

     firm dedicated to protecting the rights of the individual against corporate defendants.

     Since 1991, Mr. Roth has been representing plaintiffs who have had been injured, had

     their civil rights deprived or have duly earned wages and benefits denied them by their

     employers. Mr. Roth has represented thousands of plaintiffs in actions against

     corporations, insurance companies, and municipalities. He has prosecuted and tried

     numerous civil cases in the courts in and around the City of New York at the state,

     appellate and federal venues. As a respected trial attorney, Mr. Roth is constantly sought

     out as co-counsel and trial counsel by fellow attorneys both in and out of the State of

     New York. Additionally, Mr. Roth has been admitted including, but not limited to,

     California, Pennsylvania, New Jersey, Texas, Florida, Illinois, Delaware, Massachusetts,

     and Virginia to try cases in those venues.

            Mr. Roth is a feature lecturer and has lectured on many different aspects of civil

     litigation and has been published several times in the New York State Trial Lawyers’
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 75 of 80 PageID #: 2383



     semiannual publication, on such topics as: several articles regarding municipal liability

     such as Municipal Liability, taking Corporate Depositions, Complicated products issues

     regarding Bus Interlock’s as well as issues independent medical examinations of

     concerning traumatic brain injury cases.

            Mr. Roth graduated from the State University of Buffalo in 1988 and received his

     law degree from Albany Law School in 1991. Mr. Roth is a member of the American

     Association for Justice as well as the New York State Trial Lawyers Association. Mr.

     Roth has been an officer in the New York State Trial Lawyers Association (NYSTLA)

     for 4 years, and currently holds the position of First Vice President. NYSTLA is the

     largest State plaintiff’s trial bar in Country. He has been an active Dean of the New York

     State Trial Lawyers Institute (NYSTLI), the Continuing Legal Education arm of

     NYSTLA, which was voted the number one Continuing Legal Education provider in

     New York State Law Journal poll for many years. He also serves on both the Executive

     Committee and Board of Directors for the New York State Trial Lawyers Association

     where he is active in setting policy and lobbying for victim’s rights and serves on several

     committees.

            He is the chair of the Municipal Liability Committee, the Website Committee, and

     a member of various other committees. Mr. Roth was selected by his peers as a Super

     Lawyer for the second year in a row. In association with his committee chairs Mr. Roth

     is active in lobbying efforts as well as the drafting and reviewing new legislation for New

     York wage and hour law.

            Mr. Roth has been involved continuing legal education since 2013 and has been

     part of guiding and creating continuing legal education programs for both plaintiffs and
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 76 of 80 PageID #: 2384



     defendants in the New York City area. Mr. Roth has lectured in numerous areas

     including Trial Tactics for the New York State Trial Lawyers Association; General

     Litigation for the Queens Bar Association; Technology in the Courtroom, for the New

     Jersey Association for Justice; Municipal Transit liability for both the New York State

     Trial Lawyers Association and New Jersey Association for Justice; created and chaired

     the two-day CLE program known as the Subway Series, a program for the New York

     State Trial Lawyers Association regarding the complexities and nuances of litigating

     against Transportation Authorities which has been several times since 2010.

     Additionally, Mr. Roth has created and chaired the full-day municipal liability program,

     the “Plaintiff’s Arsenal” which was presented in 2013 and again in November of 2015.

     Mr. Roth has also lectured in the “Evidence to Win” program, one of the largest

     programs run by NYSTLI, and lectured again for the “Evidence to Win” program in

     2016. David Roth has additionally lectured for the NYSTLI “Decisions 2015” program

     which collectively has hundreds of attendees and is the premier Continuing Legal

     Education program run by NYSTLI, covering all the most recent developments in case

     law for the previous year. Mr. Roth additionally has lectured for the American

     Association of Justice at their national convention on the topic of municipal liability for

     transportation systems in Baltimore in 2014. Currently Mr. Roth has also created a

     cutting-edge program regarding the Freedom of Information Law which was held in

     February 2016 where the New York State Director of Committee for Open Government

     will be lecturing for him.

     Rebecca Predovan

            As an Associate Attorney with Hepworth, Gershbaum & Roth, PLLC, Ms.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 77 of 80 PageID #: 2385



     Predovan works to advance the Firm’s nationwide class action practice. Ms. Predovan

     has significant experience asserting rights of employees in complex civil litigation

     matters, including but not limited to, providing aggressive representation for employees

     in connection with discrimination, benefit, wage and hour and other employment law

     claims. Ms. Predovan’ s cases have been included in a number of professional and news

     based publications.

            Ms. Predovan graduated, cum laude from the State University of New York at

     Albany in 2004 where she received her degree in English. She then received her law

     degree from Albany Law School in 2009, where she served as the Symposia Editor for

     the Albany Law School Journal of Science and Technology. She is admitted to practice in

     New York State Court, the Eastern and Southern District Courts of New York as well as

     before the United States Court of Appeals for the Second Circuit. Ms. Predovan has also

     been admitted pro hac vice in a number of jurisdictions in connection with her

     representation of employees in federal court against corporate defendants throughout the

     country. Ms. Predovan is an active member of the New York State Bar Association and

     National Employment Lawyers Association. In 2017 and 2018, Ms. Predovan was

     selected for inclusion in Super Lawyers’ list of rising stars.

     Joshua Cittadino

            Mr. Cittadino graduated the State University of New York at Cortland in 2009

     where he received his degree in Sport Management. He then received his law degree

     from Barry University, Dwayne O. Andreas School of Law in 2014. He is admitted to

     practice in New York and Florida.
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 78 of 80 PageID #: 2386



     Janine Kapp

            Ms. Kapp graduated, from Pitzer College in 2009 where she received her degree

     in Psychology. She then received her law degree from Hofstra University School of Law

     in 2015. She is admitted to practice in New York State Court, and the Eastern and

     Southern District Courts of New York. Ms. Kapp has also been admitted pro hac vice in

     a number of jurisdictions in connection with her representation of employees in federal

     court against corporate defendants throughout the country.

     Prior Notable Cases

            HGR has been involved in complex Wage and Hour cases, involving extensive

     litigation, including Multi-District Litigation and has resolved numerous cases involving

     wage and hour class actions. These include but are not limited to the following cases:

            Youngblood v. Family Dollar, 1:09-cv-03176 (S.D.N.Y) (co-counsel in a

     misclassification store manager case, wherein the Rule 23 case was certified and

     subsequently settled for 14 million); Hegab v. Family Dollar Stores, Inc., 1:11-cv-01206

     (D.N.J.) (co-lead counsel on a wage and hour misclassification matter settled for

     $1,150,000); Fermin v. Rite Aid of New York, Inc., 1:08-cv-11364 (S.D.N.Y.) (co-lead

     counsel on a wage and hour misclassification matter, settled as part of the Craig v. Rite

     Aid, 4:08-cv-02317(S.D.N.Y.) for ($20,900,000.00); Ibea v. Rite Aid Corporation, 1:11-

     cv-5260 (S.D.N.Y) (co-counsel on a misclassification case certified under FLSA 216(b)

     as a collective action, settled as part of Craig v. Rite Aid, 4:08-cv-02317(S.D.N.Y.) for

     $20,900,000.00); Ferreira v. Modell’s et al., 1:11-cv-02395 (S.D.N.Y.) (co-lead counsel

     on a wage and hour misclassification case certified under FLSA 216(b) as a collective

     action, settled); Charles v. Nationwide Mutual Insurance Company, Inc., 1:09-cv-0094
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 79 of 80 PageID #: 2387



     (E.D.N.Y) (co-lead counsel on a wage and hour “off the clock” claim, settled); Morales,

     et al., v. Sovereign Bank, Case No.: 13 160 02098 11 (co-lead counsel on a wage and

     hour misclassification case settled for $1,450,000.00 via mandatory arbitration); “Doe’s”

     v. “Smith” Corporation, (a confidential seven figure settlement for five African

     Americans subjected to employment discrimination on the basis of their race); Ogaian v.

     Bed Bath and Beyond, Inc., et al., 12-cv-01273 (S.D.N.Y.)(co-lead counsel on a wage

     and hour misclassification matter, settled); Dickerson-Muhammed v. West Customer

     Management Group, LLC., Index No. 21322/2008 (Sup. Ct. County of Queens) (co-lead

     counsel on a wage and hour case resolved under a confidentiality agreement); Caballero

     v. Zaloumis Contracting Service, et al., 1:11-cv-01121 (S.D.N.Y.) (co-lead counsel on a

     wage and hour matter resolved); McKee v. Petsmart, Inc., 1:12-cv-01117 (D. Del.) (co-

     lead counsel on a wage and hour misclassification, certified under FLSA 216(b) as a

     collective action; and settled for $3,800,000.00); Cunningham v. EDS, 1:06-cv-5260

     (S.D.N.Y) (Co-lead counsel on a misclassification case certified under FLSA 216(b) as a

     collective action and settled for a Maximum Gross Settlement Amount of

     $11,800,000.00); Costello, et. al. v. Kohl’s Illinois Inc. et. al., 1:13-cv-1359 (S.D.N.Y.)

     (Lead counsel on a wage and hour misclassification case certified under FLSA 216(b) as

     a collective action and settled for $4,000,000.00); and Bedoya, et. al. v. Level 42

     Associates, LLC et al., 14-cv-01333 (S.D.N.Y.)(counsel on a wage and hour collective

     and class action, settled); Kellgren v. Petco Animal Supplies, Inc., 3:13-cv-00644 (S.D.

     Ca) (co- Lead counsel on a wage and hour misclassification case certified under FLSA

     216(b) as a collective action and settled for $7,900,000.00); Burns v. The TJX

     Companies, Inc., (D. Mass.) (co-lead counsel on a wage and hour collective and class
Case 4:16-cv-00055-ALM Document 174-1 Filed 11/20/18 Page 80 of 80 PageID #: 2388



     action wherein the training portion was settled for $4,800,000.00); Maar et al. v. Beall’s

     Inc., 2:16-cv-14121-DMM (S.D. Fl) (co- Lead counsel on a wage and hour

     misclassification case certified under FLSA 216(b) as a collective action and settled for

     $1,200,000.00); and many others including a litany of present active cases that can be

     provided to the Court upon request.

            Attached hereto at Exhibit A is a copy of a brief biography the Hepworth,

     Gershbaum & Roth, PLLC, firm.

            I declare under penalty of perjury under the laws of the United States of America

     that the foregoing is true to the best of my knowledge, information and belief.

     Dated: New York, New York
            November 19, 2018

                                           By:    s/ Marc S. Hepworth______________
                                                  Marc S. Hepworth
